Exhibit 10.5
 
 
[stwc105_1.jpg]
 

--------------------------------------------------------------------------------

 
[stwc105_2.jpg]
 

--------------------------------------------------------------------------------

 
[stwc105_3.jpg]
 

--------------------------------------------------------------------------------

 
[stwc105_4.jpg]
 

--------------------------------------------------------------------------------

 
[stwc105_5.jpg]
 

--------------------------------------------------------------------------------

 






MANAGEMENT AGREEMENT


Between


COPR ENTERPRISES, LLC


And


STWC HOLDINGS, INC.






MANAGEMENT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



 
THIS MANAGEMENT AGREEMENT ("Agreement") is entered into this ____ day of
________________________, 2018 ("Effective Date"), by and between, COPR
Enterprises, LLC ("COPR"), a Puerto Rico limited liability company and STWC
Holdings, Inc. ("Strainwise"), a Colorado corporation located at 1350
Independence Street, Suite 300, Lakewood, CO 80215 (for purposes of this
Agreement, Strainwise shall be referred to as the "Manager")




WITNESSETH:


WHEREAS, COPR has acquired several provisional licenses to operate medical
marijuana dispensaries in the Commonwealth of Puerto Rico (each a "Facility")
(collectively, the "Enterprise");


WHEREAS, Strainwise provides branding, marketing, employee training and
compliant dispensary management services; and


WHEREAS, COPR desires for Strainwise to (a) manage, operate, maintain and
service the Enterprise on behalf of COPR subject to the terms of this Agreement
and (b) provide other management services to COPR subject to the terms and
provisions of this Agreement, and Manager desires to accept and assume such
responsibilities upon the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and of
other good and valuable consideration, the parties hereto agree as follows:
 
Article 1
Appointment


COPR appoints Manager to provide those services described in this Agreement on
behalf of COPR and undertakes to pay the Management Fee set forth herein, on the
terms and conditions set forth herein.  Manager accepts such appointment and
undertakes to perform such duties during the Term (as hereinafter defined) on
the terms and conditions set forth herein.
Article 2
Term


2.1                Term.  The term of this Agreement shall commence on the
Effective Date, and, unless sooner terminated in accordance with the terms
hereof, shall continue until the earlier of five (5) years from the effective
date (the "Term").
 
1

--------------------------------------------------------------------------------

 
2.2                Termination For Cause.
(a) If Manager or COPR defaults in the performance of any obligation hereunder
and said default is not cured within thirty (30) days after written notice
thereof (a "Default Notice") is sent to such defaulting party (or, if said
default is of such a nature that it cannot be reasonably cured within such
thirty (30) day period, such defaulting party fails to commence the curing of
said default within such thirty (30) day period and to thereafter prosecute and
complete such cure with diligence within ninety (90) days after such Default
Notice is sent to such defaulting party), then, in addition to its other
remedies at law and in equity and subject to the terms of this Section 2.2(a),
the non-defaulting party may terminate this Agreement as provided in this
Section 2.2(a), in which event such termination shall be effective as of the
date of such written notice of termination.  If COPR is the defaulting party,
Manager may terminate this Agreement as aforesaid by forwarding written notice
to COPR.  If Manager is the defaulting party, COPR may terminate this Agreement
as aforesaid by forwarding written notice to Manager, in which event such
termination shall be effective as of the date of such notice of termination. 
2.3 Effect of Termination.  Upon the effective date of any termination of this
Agreement affected pursuant to this Agreement, no further obligations under this
Agreement will accrue against Manager or COPR.  Any such termination shall not,
however, affect or impair any right that has accrued to either party prior to
the date when such termination becomes effective.
2.4 Final Accounting.  Upon the expiration or earlier termination of this
Agreement, Manager shall:
(a) deliver to COPR all records, contracts, leases, receipts for deposits,
unpaid bills and other papers or documents which pertain to the Enterprise, to
be delivered immediately upon such expiration or termination (and to the maximum
extent reasonably possible, such items shall be delivered to COPR in an
electronic format); provided, however, that Manager may retain copies of such
information solely for its files, and in connection therewith, Manager agrees
that it shall not, except as required by law or court order, make such
information available to any third parties, including, without limitation,
COPR's competitors other than Manager's employees, attorneys, accountants and
other professionals; and
(b) for a reasonable period of time after the expiration or termination of this
Agreement (not to exceed sixty (60) days) and for reasonable compensation for
expert professional services, make itself available, at the option of COPR, to
consult with and advise COPR or such other person or persons designated by COPR
regarding the operation, use, management and maintenance thereof.
The provisions of this Article 2 shall survive the expiration or termination of
this Agreement.
Article 3
Manager's Responsibility


3.1 Management.  COPR hereby grants to Manager the right, subject to the
provisions hereof, to provide those services described in this Article 3
(collectively, the "Management Services") for the account of COPR, and Manager
hereby accepts said grant and agrees that it will perform the Management
Services in a professional and efficient manner and in a manner commensurate
with that of physical asset managers, and COPR of a size, character and quality
comparable to the Enterprise, respectively, all pursuant to the terms,
conditions and limitations of this Agreement and to the extent adequate funds
and other necessary non-monetary support are provided therefor by COPR.  In the
event COPR requests services with respect to an additional asset or a subsidiary
in addition to the
 
2

--------------------------------------------------------------------------------

 
Management Services, then upon the consent of Manager and COPR, each acting in
its sole and absolute discretion, this Agreement may be amended to expand the
scope of the Management Services and to reflect additional but under no
circumstances less, remuneration, if any, to be paid therefor.  Manager shall
provide the Management Services in accordance with the requirements of this
Agreement.  Manager shall comply with all licensing and similar requirements of
the applicable governmental authorities to which Manager is subject relating to
performance by Manager.
3.2 Employees; Independent Contractor.
(a) Manager shall have in its employ at all times a sufficient number of capable
employees to enable it to properly, adequately, safely and economically manage,
operate, maintain and account for the Enterprise.  All matters pertaining to the
employment, supervision, compensation, promotion and discharge of such employees
are the responsibility of Manager, which is in all respects the employer of such
employees. Manager shall fully comply with all applicable laws and regulations
to which Manager is subject having to do with worker's compensation, social
security, unemployment insurance, hours of labor, wages, working conditions, and
other employer/employee related subjects.
(b) This Agreement is not one of agency between Manager and COPR, but one in
which Manager is engaged independently to provide the Management Services on its
own behalf as an independent contractor.  All employment arrangements with
Manager are therefore solely Manager's concern, and COPR shall not have input or
liability with respect thereto.  Nothing contained in this Agreement or in the
relationship of Manager with COPR shall be deemed to constitute a partnership,
joint employer, joint venture or any relationship (other than a relationship
between two independent contractors) between Manager and COPR.  Manager's
authority is limited to performing the Management Services set forth herein in
accordance with the terms of this Agreement.  Manager shall have no authority,
without COPR's consent, (a) to execute any contract or agreement for or on
behalf of COPR or (b) to provide services in addition to the Management
Services.  Manager is not granted any right or authority to assume or create any
obligation or liability (except as otherwise provided herein) or to make (i) any
written representation, covenant, agreement or warranty whatsoever (ii) or any
oral representation, covenant, agreement or warranty, express or implied
whatsoever to the extent that the same would be beyond the scope of Manager's
authority hereunder.
3.3 Agreement on Annual Plan.  On or before [____________], 2018, Manager shall
prepare and submit to COPR for COPR's acceptance, an annual plan for the
Enterprise (the "Annual Plan") for the period beginning on such date and ending
on December 31st, 2018.    On or before January 1st of each calendar year
(beginning with January 1, 2019), Manager shall brief COPR regarding all
material operating assumptions and shall prepare and submit to COPR for COPR's
acceptance an Annual Plan for the ensuing calendar year.  Items to be included
and considered in the Annual Plan shall include those items listed in Exhibit A
hereto.  Manager shall use good faith efforts in estimating the expenses for the
Enterprise, which will be incorporated into
 
3

--------------------------------------------------------------------------------

 
the budget included as part of the Annual Plan (the "Budget").  Within ten (10)
business days after receipt of an Annual Plan, COPR shall review such Annual
Plan, providing any comments in COPR's reasonable discretion.  Manager may
incorporate such changes as Manager reasonably deems appropriate and re-submit
the Annual Plan within ten (10) business days following Manager's receipt of
comments.  An Annual Plan shall not become effective until such Annual Plan has
been accepted by COPR.  An Annual Plan that has been accepted by COPR pursuant
to this Section 3.3 shall be referred to as an "Annual Plan."  The Budget that
is included in an Approved Annual Plan shall be referred to as the "Accepted
Budget".  In the event COPR has not accepted the Annual Plan prior to January
1st of any calendar year, Manager shall continue to manage the Enterprise in
accordance with the prior calendar year's Annual Plan.
 
3.4 Implementation of Annual Plan.
 
(a) Manager shall implement the Annual Plan and shall be authorized, without the
need of further approval by COPR, to make the expenditures and incur the
obligations provided for in the Budget. Manager's obligation to implement the
Annual Plan and provide the Management Services shall be limited to the extent
that sufficient funds are realized from the operation of the Enterprise in the
applicable Budget to enable Manager to perform the Management Services in the
manner required in this Agreement.
 
(b) Notwithstanding anything to the contrary in Section 3.4(a), if an emergency
involving imminent danger to life or property exists (an "Emergency") with
respect to which expenditures are necessary for the preservation or the safety
of the Enterprise (collectively, the "Improvements"), for the safety of the
public, or to avoid the suspension of any necessary service, such expenditures
may be made by Manager without the prior approval of COPR; provided that Manager
shall immediately notify COPR of any such expenditures.
 
3.5 Enterprise Evaluation.
 
(a) Manager shall perform the following services in accordance with the
applicable Annual Plan:
 
(i) Manager shall undertake and perform all due diligence and other services
required with respect to the evaluation, economic and otherwise, of the
Enterprise pursuant to the applicable Annual Plan;
 
(ii) Manager shall manage, administer, coordinate and supervise the due
diligence and evaluation activities relating to the Enterprise;
 
(iii) Manager shall diligently pursue the development of the Enterprise.
 
(b) Manager acknowledges that it will not have authority once executed, absent
the approval of COPR, to make any change to the Annual Plan unless specifically
set forth in COPR's operating agreement.
 
4

--------------------------------------------------------------------------------



(c) Based on established procedures, the Manager shall use diligent efforts to
timely bill and collect all charges and other fees which may become due at any
time from any customer for services provided in connection with or for the use
of the Enterprise.  All monies so collected shall be deposited in the applicable
Operating Account designated by the COPR.  Manager will not terminate any vendor
contract for products or services or institute a suit for collection or other
proceedings without the prior approval of COPR.  COPR shall be responsible for
the payment of all reasonable expenses incurred by Manager or the Enterprise in
connection with the prosecution of any suits or proceedings authorized by COPR,
including reasonable legal fees.  Manager shall monitor the progress of such
legal suits or proceedings and shall keep COPR appraised of the status of such
legal suits or proceedings.
(d) Any legal notices, summonses, complaints, liens, levies, subpoenas, etc. (or
copies thereof), received by or served upon Manager relating or pertaining to
(i) COPR, (ii) the collection of income by COPR, or (iii) any other aspect of
the management, operation, or operation and maintenance of the Enterprise, or
any portion thereof, shall be immediately delivered to COPR by Manager.
3.6 Asset Management Services.
(a) Manager shall perform the following management services in accordance with
the applicable Annual Plan:
(i) Manager shall oversee and manage daily operations on behalf of COPR pursuant
to the Annual Plan, as well as the inventory and physical delivery of the
inventory to the Facility.
(ii) Manager shall help secure, negotiate, manage, administer, train, coordinate
and supervise all contract labors of contractors and subcontractors involved in
Facility operations;
(iii) Manager shall use diligent efforts to cause all contractors to complete
any work performed with respect to the Enterprise or the property on which such
Enterprise is located in a good and workmanlike manner;
(iv) Manager shall perform regular inspections and take other actions to (A)
determine that any work performed with respect to the Enterprise or the property
on which such Enterprise is located is being performed in accordance with all
applicable contracts and Governmental Requirements applicable to the Enterprise;
(B) endeavor to guard the Enterprise against defects and deficiencies in the
work performed for it; and (C) subject to review by COPR, reject work that does
not conform to the provisions of contracts relating to such work; and


(vii) Manager shall notify COPR promptly upon (A) becoming aware of any default
in performance by any contractor or subcontractors, any discovery of work which
is not in conformity with the applicable contract or any repudiation by any
contractor or subcontractor of its obligations under any applicable contract;
and (B) receipt of any notice or claim that COPR is in default in its
performance under any applicable contract.
 
5

--------------------------------------------------------------------------------



3.7 Marketing Services & Vendor Management.
(a) Manager shall perform the following services in accordance with the
applicable Annual Plan:
(i) Manager shall negotiate, on behalf of COPR, to market the services of COPR
with respect to the Enterprise. Any contracts providing for the sale of services
must be within the bounds of the Budget, and shall be executed by Manager;
(ii) Manager shall manage, administer, coordinate and supervise all sales and
marketing activities;
(iii) Manager shall assist COPR in the negotiation of any sale contract with
respect to any assets of COPR, if such sales are contemplated in the Annual
Plan; and
(iv) Manager shall use diligent efforts to cause any marketing representative
employed by Manager to diligently pursue the sale of the services of COPR with
respect to the Enterprise.
(b) Manager acknowledges that it will not have authority absent the approval of
COPR, or as otherwise provided for in the COPR operating agreement, to make any
change to any marketing or sales agreement entered into by COPR or to agree to
make any concessions thereunder or pay, by way of bonus or brokerage fee, any
additional compensation to any third party.


3.8 Taxes and Assessment Verification Services.  Manager shall obtain and verify
bills for real estate and personal property taxes, improvement assessments and
other like charges, including, but not limited to charges that are or may become
liens against the Enterprise, or any portion thereof.  Upon receipt, Manager
shall promptly give notice of and deliver to COPR copies of any and all such
bills or notices and, upon approval by COPR, shall cause COPR to pay such taxes
and assessments, on behalf of COPR and at COPR's expense.  At the request of
COPR and on COPR's behalf and expense, Manager is hereby authorized to contest
any such taxes or charges, and to pursue any such contests diligently.


3.9 Payroll Records.  Manager shall, at Manager's expense, pay all payroll
related taxes applicable to Manager in connection with Manager's employees.  In
addition, Manager shall, at Manager's expense, prepare all payroll, file all
payroll tax forms, and maintain comprehensive payroll records in connection with
Manager's employees.
3.10              General Record Keeping.  Manager shall maintain complete and
readily identifiable records and files on all matters pertaining to the
Enterprise including, without limitation, all revenues and expenditures, Service
or Product Contracts (hereinafter defined) and leases, the entries to which
shall be supported by sufficient documentation to ascertain that said entries
are properly and accurately recorded.  Such books and records shall be
maintained as reasonably provided by COPR, and shall at all times be the
property of COPR. Such records and files shall be maintained at such location as
may be mutually agreed upon by Manager and COPR in writing.
 
6

--------------------------------------------------------------------------------

 
3.11 Communication with COPR.  During regular business hours, Manager shall be
available for, or shall cause a representative of Manager to be available for
communications with COPR and will keep COPR advised of material items affecting
the Enterprise.  At the request of COPR, COPR and Manager shall have a weekly
telephone conference to review and discuss material items affecting the
Enterprise.
3.12 Compliance with Laws;
(c) To the extent sufficient funds are provided in the Budget therefor, Manager
shall use commercially reasonable efforts to comply with all (i) federal, state
and municipal laws, ordinances, regulations and orders (including, without
limitation, those relating to hazardous substances and environmental protection,
and the law commonly known as the Americans With Disabilities Act of 1990)
relating to the management, leasing, use, operation, repair and maintenance of
the Enterprise (excluding the U.S. Controlled Substances Act, 21 U.S.C. Ch. 13,
et. seq. and corresponding federal laws), (ii) the rules, regulations or orders
of the local board of fire underwriters or other similar body and any insurer
issuing an insurance policy to COPR or a Subsidiary (to the extent Manager
receives copies of the insurance policy) in respect of an Improvement and/or the
use, repair, operation and maintenance thereof (collectively, the
"Requirements", individually, a "Requirement").  Manager shall promptly notify
COPR of any possible or actual existence of a violation of any such Requirement
that comes to its attention and, at COPR's request and expense, will remedy the
same.
(d) Manager shall comply, in all material respects, with the terms and
conditions contained in any ground lease, mortgage, deed of trust or other
security instruments of record affecting an asset to the extent of the authority
granted to Manager under this Agreement and to the extent Manager receives
copies of the same.  Manager shall cause COPR to make all payments on account of
any ground lease, mortgage, deed of trust or other security instrument, if any,
affecting an asset unless instructed otherwise in writing by COPR, and Manager
shall not be required to incur any liability on account thereof.  Manager shall
promptly deliver to COPR all time-sensitive notices (i.e., requiring prompt
action on the part of COPR) received by Manager from COPR's lender, ground
lessor, governmental or official entity or agency, or any other party with
respect to the applicable asset or any portion thereof.  Manager shall, no less
often than monthly, deliver to COPR all other notices received by Manager from
COPR's lender, ground lessor, governmental or official entity or agency, or any
other party with respect to the Enterprise or any portion thereof.
3.13 Provision of Management Services.  Manager acknowledges that COPR is
engaging Manager to provide the Management Services due to Manager's knowledge
of the Enterprise and the markets in which the Enterprise is located.  As a
result, Manager acknowledges and agrees that: (a) the key employees shall
provide or directly oversee substantially all of the Management Services on
behalf of Manager pursuant to the terms of this Agreement.


Article 4
Management Authority


4.1 Manager's Authority.  Manager's authority is expressly limited to the
provisions provided herein or as may be amended in writing from time to time
executed by COPR and mutually agreed to and executed by Manager in writing.
 
7

--------------------------------------------------------------------------------

 
4.2 Service or Product Contracts. Manager shall direct and supervise the
maintenance and operation of the Enterprise as approved by COPR in the
applicable Annual Plan.  In connection therewith Manager may, on COPR's behalf
and at COPR's expense, solicit bids with respect to the negotiation of contracts
for services ("Service or Product Contracts"). Manager shall have the authority
to execute Service or Product Contracts on behalf of COPR.  Manager shall
deliver fully executed originals of such Service or Product Contracts to COPR
promptly following Manager's receipt thereof.  Subject to Section 3.4 and
provided such contracts comply with the applicable Budget, the Service or
Product Contracts shall contain terms and provisions acceptable to COPR. Manager
shall cause all warranties and guaranties relating to all material services and
products obtained at the expense of COPR for the Enterprise to be in the name of
COPR.  Subject to Section 3.4, COPR agrees that Manager may negotiate and
execute Service or Product Contracts with persons that are affiliated with
Manager, provided the cost of any such Service Contract is no greater than, and
the terms of such Service Contract are substantially similar to, those which
Manager or COPR would receive in an arm's length transaction.
Manager shall exercise good faith efforts to negotiate provisions for all
Service or Product Contracts that will be substantially in the form provided by
COPR (if provided previously by COPR to Manager) or provided by Manager and
approved in advance by COPR.  Notwithstanding the foregoing, Managers execution
of a Service Contract shall be deemed an approval of all the terms and
conditions contained in such Service Contract.


Article 5
Insurance


5.1 COPR's Insurance.  Throughout the term of this Agreement, COPR shall obtain
and maintain, at its sole cost and expense, the following insurance coverages:
(a) All-risks property insurance on a full replacement cost basis covering the
Improvements; and
(b) Commercial general liability insurance on an occurrence basis with the
applicable Subsidiary and Manager as insured(s) with limits of not less than
Five Million and No/100 Dollars ($5,000,000) each occurrence combined single
limit on bodily injury, death or property damage.
Notwithstanding anything to the contrary contained in this Agreement, each
insurance policy obtained by COPR shall be primary and non-contributory to any
insurance otherwise carried by Manager.  Manager shall furnish all information
requested by COPR for the purpose of establishing the placement of insurance
coverages and shall aid and cooperate in every reasonable way with respect to
such insurance and any loss covered thereunder.  If requested in writing by
Manager, COPR shall provide Manager a certificate evidencing the insurance
required under this Section 5.1.
5.2 Manager's Insurance.  Throughout the term of this Agreement, Manager shall
satisfy, at its sole cost and expense, its own insurance obligations, provided
such insurance is available at commercially reasonable rates, is customarily
provided by similarly situated managers of properties similar to the Enterprise
and, unless the Manager determines otherwise, shall not include any errors and
omissions insurance.  If requested in writing by COPR, Manager shall provide
COPR a certificate evidencing the insurance required under this Section 5.2.
 
8

--------------------------------------------------------------------------------

 
Article 6
Financial Reporting


6.1 Revenue and Expense Records.  Manager, in the discharge of its duties
hereunder, shall maintain complete, accurate and separate books and records for
the Enterprise, the entries to which shall be supported by sufficient
documentation to ascertain that said entries are properly and accurately
recorded.
6.2 Monthly Reports.  No later than fifteen (15) days after the end of each
month, Manager shall deliver to COPR a report covering the following matters
with respect to the operation and management of the Enterprise for the preceding
month:
(a) a statement of the operating income or loss for such month and year to date;
(b) a summary of the net cash flow for such month and year to date, including
descriptions of capital additions;
(c) an aged accounts receivable report with comments on collection status; and
(d) if Manager is projecting a deficiency in an Operating Account, a projection
of cash requirements in reasonable detail.


Manager shall cooperate with and give reasonable assistance to any independent
public accountant retained by COPR or a Subsidiary to examine any and all
reports, books and records pertaining to the Enterprise.


6.3 Additional Financial Information.  Manager shall maintain the originals or
copies of the following for at least seven (7) calendar years following
Manager's preparation or receipt of the same:
(a) detailed cash receipts and disbursements records;
(b) paid invoices;
(c) summaries of adjusting journal entries; and
(d) billing statements and supporting documentation.
6.4 Accounting Principles.  All financial statements and reports shall be
prepared in accordance with U.S. generally accepted accounting principles
consistently applied, provided however, that footnotes shall not be required.
6.5 Tax Return Information.  Manager shall provide, at the expense of COPR, any
and all information in the possession of Manager reasonably required by COPR's
independent public accounts in connection such accountants preparation of all
tax returns required (if any) to be filed by COPR and each Subsidiary.
 
9

--------------------------------------------------------------------------------

 
The provisions of this Article 6 shall survive the expiration or termination of
this Agreement.


Article 7
Bank Accounts


7.1 Operating Account.
(a) COPR, if able, shall establish from time to time separate accounts (each an
"Operating Account") in the name of each Facility owned by the Enterprise (so
that at all times the funds deposited therein shall be the sole and exclusive
property of COPR, provided however, that the designated representative(s)  of
the Manager will be the only signator(ies) with respect to, and with the power
to withdraw funds from, any and all banking and other financial accounts
relating to the Enterprise).  Manager shall promptly deposit in such accounts
all sums collected or otherwise received by Manager, the Enterprise or any of
the Facilities.
(b) The Manager is hereby authorized to use any or all funds belonging to the
Enterprise to pay, on behalf of the Enterprise, all expenses with respect to the
Enterprise (collectively, the "Operating Expenses") to the extent such Operating
Expenses (i) are included in the applicable Budget (subject to variances
permitted pursuant to Sections 3.3 and 3.4), (ii) exceed approved budgetary
guidelines but which result from Emergencies (subject to the terms of Section
3.4) or (iii) are otherwise approved in writing in advance by COPR. 
Notwithstanding anything to the contrary in this Agreement, unless specifically
set forth in the Annual Budget, Operating Expenses shall not include: (i)
overhead and general expenses of Manager not related to the management of the
Enterprise; (ii) rental costs for machinery or equipment not used in connection
with the Enterprise; and (iv) amounts required to be paid by Manager on behalf
of the Enterprise, for federal, state, local or other Taxes.  For purposes of
this Agreement, "Taxes" means any federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under IRS
Code Section 59A), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other taxes, fees, duties, tariff,
licenses or other similar charges of any kind whatsoever (whether or not
specifically called a "tax"), including any interest, penalty, or addition
thereto, whether disputed or not and including any obligations to indemnify or
otherwise assume or succeed to the Tax liability of any other Person.
 
10

--------------------------------------------------------------------------------



Article 8
Payment of Expenses


8.1 Costs Incurred in Good Faith.  COPR shall not object to any costs incurred
by Manager (including on behalf of the Enterprise) in good faith in the course
of its management of the Enterprise or in settlement of any claim arising out of
the operation of the Enterprise that is: (a) provided for or contemplated in the
applicable Annual Plan or Budget (subject to variances permitted pursuant to
Sections 3.3 and 3.4 above); (b) or has been approved by COPR in writing; or (c)
is otherwise expressly permitted or required hereunder.
Article 9
COPR's Obligation


COPR shall use its commercially reasonable efforts to respond promptly to all
inquiries and requests for COPR's consent made by Manager pursuant to this
Agreement.


Article 10
Manager's Liability


10.1 Indemnification of COPR.  MANAGER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
COPR, AND ITS MANAGERS, MEMBERS, OFFICERS, EMPLOYEES, AND AGENTS (INDIVIDUALLY
AND COLLECTIVELY THE "COPR INDEMNITEES"), FROM AND AGAINST ALL SUITS,
PROCEEDINGS, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES (EACH A "CLAIM"),
INCLUDING REASONABLE ATTORNEYS' FEES AND OTHER DEFENSE COSTS, TO THE EXTENT
ARISING OUT OF THE GROSS NEGLIGENCE, WILLFUL MATERIAL MISCONDUCT OR FRAUD OF
MANAGER OR ITS EMPLOYEES. NOTWITHSTANDING THE FOREGOING, MANAGER SHALL NOT BE
LIABLE UNDER THIS SECTION 10.1 IN RESPECT OF ANY AMOUNTS PAID TO THIRD PARTIES
BY ANY COPR INDEMNITEES OR ANY OF THEIR AFFILIATES PURSUANT TO ANY SETTLEMENT OR
COMPROMISE MADE OR PAID BY ANY OF THEM WITHOUT THE PRIOR WRITTEN CONSENT OF
MANAGER, UNLESS SUCH CONSENT SHALL HAVE BEEN UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED.  THE PROVISIONS OF THIS SECTION 10.1 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT WITH RESPECT TO ANY MATTERS OCCURRING
BEFORE SUCH EXPIRATION OR TERMINATION.
10.2 Indemnity of Manager.  COPR SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
MANAGER AND ITS AFFILIATES, PARTNERS, MANAGERS, MEMBERS, OFFICERS, DIRECTORS,
EMPLOYEES, SHAREHOLDERS AND AGENTS AND PARTNERS, MEMBERS, MANAGERS, OFFICERS,
DIRECTORS, EMPLOYEES, SHAREHOLDERS, AND AGENTS OF SUCH AFFILIATES (INDIVIDUALLY
AND COLLECTIVELY THE "MANAGER INDEMNITEES") FROM AND AGAINST ALL CLAIMS,
INCLUDING REASONABLE ATTORNEYS' FEES AND OTHER DEFENSE COSTS, ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT, THE ENTERPRISE OR MANAGER'S PROVISION OF
SERVICES HEREUNDER, EXCEPT TO THE EXTENT THAT ANY SUCH CLAIM ARISES OUT OF THE
GROSS NEGLIGENCE, MATERIAL WILLFUL MISCONDUCT OR FRAUD OF MANAGER.  IT IS THE
EXPRESS INTENT OF THE PARTIES
 
11

--------------------------------------------------------------------------------

 
THAT THE MANAGER INDEMNITEES BE INDEMNIFIED AGAINST THEIR OWN NEGLIGENCE (BUT
NOT FOR THEIR GROSS NEGLIGENCE, MATERIAL WILLFUL MISCONDUCT OR FRAUD).  SUCH
INDEMNITY FOR MANAGER INDEMNITEES' NEGLIGENCE SHALL BE LIMITED TO THE PROCEEDS
OF THE INSURANCE COPR AND THE APPLICABLE SUBSIDIARY OR AFFILIATE MAINTAIN
PURSUANT TO SECTION 5.1 (OR WHICH COPR AND THE APPLICABLE OR AFFILIATE
SUBSIDIARY OR AFFILIATE SHOULD HAVE MAINTAINED PURSUANT TO SECTION 5.1 IF COPR
AND THE APPLICABLE SUBSIDIARY OR AFFILIATE COMPLIED WITH SECTION 5.1).  TO THE
EXTENT COPR AND/OR A SUBSIDIARY OR AFFILIATE USES ANY DEDUCTIBLES TO REDUCE OR
MITIGATE PREMIUM OR RISK COST, SUCH DEDUCTIBLES WILL BE WHOLLY FOR THE ACCOUNT
OF COPR OR SUCH SUBSIDIARY OR AFFILIATE (i.e., ANY DEDUCTIBLES PAID BY COPR AND
THE APPLICABLE SUBSIDIARY OR AFFILIATE SHALL BE TREATED AS THOUGH IT WERE FIRST
DOLLAR INSURANCE (i.e., ANY AMOUNTS PAID BY COPR AND/OR A SUBSIDIARY OR
AFFILIATE AS A DEDUCTIBLE IN CONNECTION WITH A CLAIM RESULTING FROM THE
NEGLIGENCE OF MANAGER INDEMNITEE SHALL BE PAYABLE TO THE APPLICABLE MANAGER
INDEMNITEE).  COPR SHALL ASSUME ON BEHALF OF THE MANAGER INDEMNITEES THE DEFENSE
OF ANY ACTION AT LAW OR IN EQUITY WHICH MAY BE BROUGHT AGAINST THE MANAGER
INDEMNITEES BASED ON A CLAIM FOR WHICH INDEMNIFICATION IS PERMITTED HEREUNDER. 
NOTWITHSTANDING THE FOREGOING, COPR SHALL NOT BE LIABLE UNDER THIS SECTION 10.2
IN RESPECT OF ANY AMOUNTS PAID TO THIRD PARTIES BY ANY MANAGER INDEMNITEES
PURSUANT TO ANY SETTLEMENT OR COMPROMISE MADE OR PAID BY ANY MANAGER INDEMNITEES
WITHOUT THE PRIOR WRITTEN CONSENT OF COPR UNLESS SUCH CONSENT HAS BEEN
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  THE PROVISIONS OF THIS SECTION
10.2 SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT WITH
RESPECT TO ANY MATTERS OCCURRING BEFORE SUCH EXPIRATION OR TERMINATION.
10.3 Defense of Claims.  The COPR Indemnitees or the Manager Indemnitees (each,
a "Protected Party"), as applicable, shall give prompt notice to any person who
is obligated to provide indemnification hereunder (an "Indemnifying Party") of
the commencement or assertion of any Claim.  Any failure so to notify an
Indemnifying Party shall not relieve such Indemnifying Party from any liability
that it may have to such Protected Party under Section 10.1 or Section 10.2, as
applicable, except to extent the failure to give such notice materially and
adversely prejudices such Indemnifying Party.  Subject to non-interference with
any insurance defense being provided with respect thereto, the Indemnifying
Party shall be entitled to defend, subject to consultation with the Protected
Party, any Claim brought against the Protect Party arising out of or connected
with any matters referred to in this Section 10.3, and each party shall provide
the other with such assistance in relation to the defense of any such Claim as
either party may reasonably request.  The Indemnifying Party shall inform the
Protected Party on a periodic basis of the status and progress of any Claims to
which this Section 10.3 relates and shall have due regard to any views expressed
by the Protected Party in relation thereto.  The Protected Party shall cooperate
with all reasonable requests made by the Indemnifying Party in defending such
Claims.  Neither party shall compromise or settle any Claim without the other
party's consent (not to be unreasonably withheld, conditioned or delayed).  If,
pending the outcome of litigation, neither party has accepted indemnification
responsibility with respect thereto, then and in such event, subject at all
times to non-interference with any insurance defense being
 
12

--------------------------------------------------------------------------------

 
provided and subject also to the obligation to cooperate with the other party as
hereinabove set forth, each party shall be entitled to participate in the
defense of any such Claim, initially at its own expense but with the benefit of
subsequent indemnification pursuant to Section 10.1 (if the Protected Party is a
COPR Indemnitee) or Section 10.2 (if the Protected Party is a Manager
Indemnitee).  Even if the Indemnifying Party has assumed the defense of any
Claim and has acknowledged its indemnification obligations with respect thereto,
the Protected Party nevertheless shall be entitled to participate in such
defense on its own behalf and at its own expense, subject to non-interference
with insurance defense and the duty to cooperate with the Indemnifying Party as
hereinabove provided.
Article 11
Compensation


11.1 Management Fee.
COPR shall pay to Manager, as remuneration for its services in accordance with
the terms of this Agreement, a management fee (the "Management Fee") in the
amount of Ten Thousand Dollars ($10,000) per month.
Permissible Activities of Manager


12.1                Permissible Activities of Manager: include but are not
limited to (i) management of the Enterprise (ii) training, (iii) collections,
(iv) cash management, (v) payment to itself of the Management Fees (and any
other amounts due and owing to the Manager hereunder), (vi) payment to itself of
other fees and amounts due and owing under any other agreements between Manager
and COPR; and (vii) safety management and other roles as may be required by the
COPR.


Article 12
Assignment


12.1 Assignment by Manager.  Manager shall not transfer or assign this Agreement
or any part thereof or any of its rights or obligations hereunder without the
prior written consent of COPR, provided that COPR's consent shall not be
required for an assignment to a corporation, partnership or other entity (a)
owned or controlled by Manager or an Affiliate of Manager and (b) with
sufficient net worth to perform the obligations of Manager hereunder.  The
consent of COPR to one or more assignments of this Agreement shall not be
construed as, or result in, consent by COPR to any further or future assignment
or assignments.  Any assignment or attempted assignment not made strictly in
accordance with the foregoing shall be void and shall be deemed to be a default
of Manager's obligations hereunder.
12.2 Assignment by COPR.  COPR may not transfer, in whole or in part without the
prior written consent of Manager, its rights under this Agreement in connection
with the transfer of the Enterprise to Affiliates of COPR.  As a condition to
COPR's assignment of its rights under this Agreement, the entity acquiring such
Enterprise shall expressly assume in writing the obligations of COPR hereunder
accruing before, on and/or after such date of transfer.  Upon an assignment in
accordance with the requirements of this Section 13.2, COPR shall thereby be
released from all obligations hereunder including those that arose before the
assignment. Any assignment or attempted assignment not made strictly in
accordance with the foregoing shall be void and shall be deemed to be a default
of COPR's obligations hereunder.
 
13

--------------------------------------------------------------------------------



Article 13
Legal Proceedings; Dispute Resolution


13.1 Notice of Claims.    Should any claims, demands, suits or other legal
proceedings be made or instituted by any person third party against COPR or a
subsidiary or affiliate that arise out of any of the matters relating to this
Agreement, Manager shall give COPR all pertinent information and reasonable
assistance in the defense or other disposition thereof.  The provisions of this
Article 14 shall survive the expiration or termination of this Agreement.
 
13.2 Senior Officers.  Each party shall designate a senior representative with
authority to resolve any Dispute arising under this Agreement.
 
(a) All Disputes arising between the parties shall initially be referred to the
parties' representatives designated herein.  Unless otherwise mutually agreed,
they shall meet and confer in good faith on each such Dispute within fourteen
(14) business days after either party refers the Dispute to them.
 
(b) The parties shall (i) attempt to resolve all Disputes arising hereunder
promptly, equitably and in a good faith manner; and (ii) provide each other with
reasonable access during normal business hours to any and all non-privileged
records, information and data reasonably material to any such Dispute.
 
13.3 Arbitration & Judicial Remedies.  All Disputes that are not resolved
pursuant to Section 14.1 above within thirty (30) days after a party's receipt
of notice referring the Dispute to the Parties' designated senior
representatives shall be submitted upon written request of either Party to
binding arbitration under the Puerto Rico's Arbitration Act ("CAA") as the
exclusive remedy for resolving any such Dispute ("Binding Arbitration").  The
arbitration shall be conducted in San Juan, Puerto Rico, by JAMS under its
then-prevailing rules, provided if JAMS shall not then exist then the
arbitration shall be conducted by the American Arbitration Association ("AAA")
under its then prevailing Commercial Arbitration Rules, including without
limitation the AAA Optional Rules for Emergency Measures of Protection.  The
arbitration shall be decided by a single neutral arbitrator, except that
Disputes involving specific performance or claims in excess of $500,000 shall be
decided by a panel of three neutral arbitrators.   Each arbitrator will be an
attorney, and at least one arbitrator shall be knowledgeable in the areas of
business law.  COPR and Manager shall endeavor to agree on the appointment an
arbitrator or arbitrators.  Should COPR and Manager be unable to agree on an
arbitrator or arbitrators, COPR and Manager shall each appoint an arbitrator,
and the appointed arbitrators shall mutually agree on appointment of the sole
arbitrator, or the third arbitrator in the event of a three arbitrator panel.   
The resolution of any Dispute as determined by the arbitrator(s) in Binding
Arbitration shall be binding on all parties to this Agreement.  The obligation
of the parties to resolve any Dispute by compulsory Binding Arbitration, any
judicial relief to prevent irreparable harm pending completion of Binding
Arbitration and issuance of an arbitration award, and any arbitration award
issued in such Binding Arbitration (the parties' agreement to Binding
Arbitration, equitable judicial relief to prevent irreparable harm pending
completion of Binding Arbitration and issuance of an arbitration award, and any
arbitration award issued under the CAA each shall be "Binding Arbitration
Relief") shall be enforceable in accordance with the CAA in an action commenced
and maintained in the U.S. District Court for the District of Puerto Rico
("Puerto Rico Federal District Court").
 
14

--------------------------------------------------------------------------------

 
13.4 Mediation.  Prior to the commencement of the dispositive arbitration
hearing, either party may request a mediation to be administered in San Juan,
Puerto Rico, by JAMS under its then-prevailing rules.  The party's mediation
request is non-binding on the other parties.  If the parties mutually agree to
pursue mediation, the costs of the mediation shall be divided equally by the
parties.


Article 14
Notices; Authorized Representatives


14.1 Notices.  All notices and other communications given pursuant to this
Agreement shall be in writing (unless expressly provided otherwise herein) and
shall be (a) mailed by first class, United States Mail, postage prepaid,
certified, with return receipt requested or deposited with a
nationally-recognized overnight courier and addressed to the parties hereto at
the address specified below, (b) hand delivered to the intended address, or (c)
sent by facsimile transmission followed by a confirmatory letter by one of the
foregoing means.  All notices shall be effective upon receipt or refusal at the
address of the addressee.  Any notice executed and delivered by COPR's legal
counsel (or any other authorized agent of COPR) shall be fully effective as if
the same had been executed and delivered by COPR.  The addresses of the parties
are as follows:
If to COPR:
 
[________________________]
[________________________]
Attention: [_____________]


Telephone Number:  [___________]
Fax Number:  [___________]
Email:  [____________________]






If to Manager:


STWC Holdings, Inc.
Attn: Erin Phillips, President and CEO
1350 Independence Street, Suite 300
Lakewood, CO 80215
 
15

--------------------------------------------------------------------------------

 
The parties hereto may change their addresses by giving notice thereof to the
other in conformity with this provision.


Article 15
Miscellaneous


15.1 Signs.  Manager shall be allowed to place signs on the Facility or
Facilities indicating that it is the manager of the Enterprise.
15.2 Pronouns.  The pronouns used in this Agreement referring to Manager, COPR,
or a subsidiary or affiliate shall be understood and construed to apply whether
Manager, COPR, or a subsidiary or affiliate is an individual, partnership,
corporation or an individual or individuals doing business under a firm or trade
name, and the masculine and neuter pronouns shall each include the other and may
be used interchangeably with the same meaning.
15.3 Amendments.  Any and all amendments to this Agreement shall be null and
void unless approved by the Manger and COPR in writing.
15.4 Headings.  All headings herein are inserted only for convenience and ease
of reference and are not to be considered in the construction or interpretation
of any provision of this Agreement.
15.5 Succession.  This Agreement shall be binding upon and inure to the benefit
of COPR, its successors and assigns, and shall be binding upon and inure to the
benefit of Manager, its successors and permitted assigns.
15.6 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall comprise but a single instrument.
15.7 Entire Agreement.  This Agreement hereto constitutes the entire Agreement
between COPR and Manager with respect to the subject matter hereof, and any and
all previous agreements (written or oral) entered into between the parties
hereto relating to the Enterprise and/or the management, use, maintenance and
operation thereof shall be deemed merged herewith.
15.8 Severability.  If any provisions of this Agreement shall be found to be
invalid or unenforceable to any extent by a court of competent jurisdiction or
by an arbitrator, as the case may be, the remainder of this Agreement shall not
be affected thereby and this Agreement shall be enforced to the greatest extent
permitted by law.
15.9 Governing Law.  This Agreement shall be governed by the laws of the State
of California, without regard to conflict of laws principles.
15.10             No Recording.  Neither this Agreement nor any amendment
hereto, nor any memorandum or short form thereof, shall be recorded or filed. 
Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall not be a covenant running with any asset.

Remainder of Page Intentionally Blank.
Signature Page(s) Follows.
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, COPR and Manager have executed this Agreement as of the
Effective Date.


STWC HOLDINGS, INC.:


STWC Holdings, Inc.
a Colorado corporation


By: _______________________________________
Name:            Erin
Phillips                                                      
Title:                    President and CEO                                    


COPR:
 
COPR ENTERPRISES, LLC


By:________________________________________
Name: _____________________________________ 
Title: ______________________________________ 
 

 
17

--------------------------------------------------------------------------------

 
EXHIBIT A
 
ITEMS TO BE INCLUDED IN ANNUAL PLAN


The Annual Plan shall include, without limitation, the following items:



1.
a detailed estimate of the gross projected revenues for the forthcoming fiscal
year, including amounts and supporting schedules as applicable;

2.
a detailed operating budget for the forthcoming fiscal year, including debt
service payments and a statement authorizing the Manager to pay down debt from
the COPR operating account and all other operating accounts relating to the
Enterprise;

3.
analysis of the sales in the market in which the Enterprise and/or Facility is
located, including, without limitation, a detailed discussion of the general
market and the applicable submarket, existing rates and trends, concessions, and
all competitive properties, and a schedule of rates charged and operating costs
incurred by similar properties in the market in which the Enterprise is located;

4.
a statement as to the projected balances of the working capital and replacement
reserve accounts as of the first day of the forthcoming fiscal year;

5.
a statement as to the projected additions to or disbursements from such reserve
accounts for the forthcoming fiscal year;

6.
an estimate of the projected net cash flow for the forthcoming fiscal year;

7.
a detailed description of the renovations, major repairs or other capital
improvements, if any, proposed to be undertaken during the forthcoming fiscal
year;

8.
a capital budget covering the renovations, major repairs or other capital
improvements, if any, proposed to be undertaken during the forthcoming fiscal
year;

9.
a description of the terms and conditions proposed sales contracts for the
forthcoming fiscal year which serve as the basis for the gross projected
revenues;

10.
a description of the terms and conditions proposed with respect to material
contracts for the forthcoming fiscal year;

11.
a description of the significant maintenance and repair schedules for the fiscal
year; and

12.
standard operating procedures for the operation of the Enterprise.

 
 
 
18

--------------------------------------------------------------------------------

 
[stwc105_6.jpg]
 
1

--------------------------------------------------------------------------------

 
[stwc105_7.jpg]
 
2

--------------------------------------------------------------------------------

 
[stwc105_8.jpg]
 
3

--------------------------------------------------------------------------------

 

 




DEVELOPMENT AGREEMENT


between


COPR Enterprises, LLC


And


STWC Holdings, Inc.




DEVELOPMENT AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------





This Development Agreement is made as of the ____ day of ______________ by and
between COPR Enterprises, LLC, a Puerto Rico limited liability company with an
address of _____________________________________("COPR") and STWC Holdings,
Inc., a Colorado corporation with an address of 1350 Independence Street, Suite
300, Lakewood, CO 80215 ("STWC").  COPR and STWC are each individually referred
to herein as a "Party" and are collectively referred to herein as the "Parties".
  


RECITALS


A. COPR is a limited liability company formed under the laws of the Commonwealth
of Puerto Rico.


B. COPR intends to establish, own, and operate a medical cannabis cultivation
and retail sales business in Puerto Rico (the "Enterprise")


C. COPR has acquired pre-approval licenses for the aforementioned businesses.


D. COPR requires assistance in its efforts relating to the funding, development
and construction of any facilities necessary to operate the Enterprise (the
"Project").


G. COPR is seeking technical experience and expertise for the development and
operation of the facilities and instruction and training for its members in the
development and operation of the facilities.
 
H. STWC intends, subject to the terms and conditions described herein, to
provide assistance with the funding, development, and operation of the
facilities.


NOW, THEREFORE, in consideration of the mutual covenants, conditions and
promises herein contained the receipt and sufficiency of which are expressly
acknowledged, COPR and STWC hereby agree as follows:




ARTICLE 1
DEFINITIONS, OBJECTIVES, MANAGEMENT AND PRE-CONSTRUCTION ACTIVITIES


Section 1.1.     Definitions.  Except as explicitly defined herein, all
capitalized words and terms used in this Agreement shall have the meanings set
forth in this Section 1.1.  All references in this Agreement to any agreement or
instrument shall include such agreement or instrument as the same may be
amended, restated, modified, supplemented, replaced or substituted from time to
time.  Such definitions shall be equally applicable to both singular and plural
forms of any of the words and terms therein defined.
 
1

--------------------------------------------------------------------------------

 
"Affiliate" means, with respect to any Person (defined below), (i) each Person
that, directly or indirectly, owns or controls, whether beneficially, or as a
trustee, guardian or other fiduciary, 10% or more of the equity interests having
ordinary voting power in the election of directors or managers of such Person,
(ii) each Person that controls, is controlled by or is under common control with
such Person, (iii) each of such Person's officers, directors, joint ventures and
partners, (iv) any trust or beneficiary of a trust of which such Person is the
sole trustee or (v) any lineal descendants, ancestors, spouse or former spouses
(as part of a marital dissolution) of such Person (or any trust for the benefit
of such Person). For the purpose of this definition, "control" of a Person shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.  Notwithstanding the foregoing, no
lender(s) that make any development or construction loans to COPR for purposes
of the Project or the Enterprise shall be deemed an "Affiliate" of STWC solely
by virtue of being under common control with STWC or having a director or
minority of directors in common.
"Agreement" shall mean this Development Agreement.


"Applicable Law" shall mean all laws of the United States, the Commonwealth and
any political subdivision thereof or any other Governmental Authority which
apply to any transaction or activity contemplated under the terms and provisions
of this Agreement. Notwithstanding the foregoing, Applicable Law shall not
include the U.S. Controlled Substances Act, 21 U.S.C. Ch. 13 et. seq. and
corresponding federal laws.


"Commencement Date" shall mean the first date that the Facility is complete and
operations begin.


"Completion Date" shall mean the date upon which COPR receives:


(i) an architect's certificate from the architect engaged by COPR, if any,
pursuant to and in accordance with the terms and provisions of this Agreement,
having responsibility for the design and supervision of construction of the
Facility, certifying that the Facility has been fully constructed substantially
in accordance with the Plans and Specifications;


(ii) certification from COPR or its designee having responsibility for
compliance with any operational standards mandated by Applicable Law, stating
that the Facility, as completed, is in substantial compliance with any such
operational standards;


(iii) a permanent or temporary certificate of occupancy, if required, from any
Government Authority permitting the use and operation of substantially all of
the Facility in accordance with this Agreement; and


(iv) certificates of such professional designers, inspectors or consultants, or
opinions of counsel, as each of STWC and COPR  may reasonably determine to be
appropriate, verifying construction and furnishing of the Facility in compliance
with all Legal Requirements and Applicable Law.


"Concept Design" shall have the meaning set forth in Section 3.3.
 
2

--------------------------------------------------------------------------------



"Confidential Information" shall have the meaning set forth in Section 13.3.
 
"Construction and Development Costs" shall mean any and all costs and expenses
incurred in connection with: (i) the design, development, construction and
start-up of the Facility, including, without limitation: (a) all fees and
expenses payable pursuant to the terms and provisions of the Design Agreements,
(b) all fees and expenses incurred for architectural, engineering,
environmental, interior design work, site work, construction costs, material and
labor expenses, and planning and professional fees not otherwise included in the
Design Agreement, (c) infrastructure improvements, utility installations and
hook-up fees, (d) construction permits, certificates and bonds and (e) any
payments or expenditures required under the terms of the Commonwealth or any
other governmental entity, related to impact mitigation or costs of providing
services, (ii) the acquisition, installation and initial testing of the
Furnishing and Equipment within the Facility, (iii) Start-Up Expenses, (iv) STWC
Fee, payable and (v) all costs, fees and expenses, however designated, incurred
in connection with or pursuant to any construction or development-related
borrowings by COPR relating to the Project or the Enterprise.


"Construction Documents" shall have the meaning set forth in Section 4.4.


"Construction Manager" shall mean the individual employed by STWC as such
pursuant to Section 4.1.


"Design Agreement" shall have the meaning set forth in Section 3.1.


"Design Packages" shall have the meaning set forth in Section 3.1.


"Development Budget" shall have the meaning set forth in Section 3.2.


"Development Fee" shall have the meaning set forth in Section 6.1.


"Development Committee" shall have the meaning set forth in Section 1.4.


"Dispute" shall mean any threatened, pending or completed claims of damage or
loss of any kind or nature, including actions, suits or proceedings, whether
civil, criminal, administrative, arbitrative or investigative, or any appeal in
connection with such proceeding.


"Enterprise" has the meaning set forth in the Recitals.


"Execution Date" shall mean the date upon which both Parties have executed this
Agreement.


"Facility" or "Facilities" shall mean the buildings, structures and improvements
located on the Property used by COPR in connection with the conduct of the
Enterprise, or the operation, maintenance or management of the Project, and all
fixtures, Furnishings and Equipment attached thereto, forming a part of, or
necessary for the operation of the Facility. It is expected and contemplated
that there will be multiple Facilities and Properties as part of the Enterprise.
 
3

--------------------------------------------------------------------------------



"Furnishings and Equipment" shall mean all furniture, furnishings and equipment
required for the operation of the Facility in accordance with the standards set
forth in this Agreement or as may be necessary to satisfy any Legal Requirement
or Applicable Laws.


"Governmental Authority" shall mean any Commonwealth or other political
subdivision thereof, and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.


"Legal Requirements" shall mean any and all approvals, consents, authorizations,
permits, licenses, certifications of any nature from any Governmental Authority
pursuant to Applicable Law necessary for: (i) this Agreement to constitute
valid, binding obligations of the Parties enforceable pursuant to the terms and
provisions hereof or thereof, (ii) the consummation of any transaction
contemplated under this Agreement, or the performance of any obligation either
Party has assumed and agreed to perform hereunder or thereunder, and (iii) the
design, development, financing, construction, maintenance, management and
operation of the Facility and the Project in compliance with all Applicable
Laws.


"Manager" shall mean STWC, or such subsidiary of STWC as it shall designate.


"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Authority.
"Plans and Specifications" shall mean the final Plans and Specifications
approved for the Facility pursuant to and in accordance with the terms and
provisions of Section 3.6 of this Agreement.


"Project" shall mean the design, development, construction, financing and
initial equipping of the Enterprise and related Facility and other improvements
related to the Enterprise.


"Property" or "Properties" shall mean land identified in Exhibit E hereof.


"Reimbursable Project Costs" has the meaning set forth in Section 1.8.


"STWC Fee" shall mean the fees payable to STWC under Section 6.1.


"Start-Up Expenses" shall mean expenses which STWC anticipates to be necessary
or desirable in order to prepare the Facility for the Commencement Date,
including without limitation, cash for disbursements, Furnishing and Equipment,
hiring, training, relocation and temporary lodging of employees,  office
overhead, and reasonable travel and business entertainment (including opening
celebrations and ceremonies); provided, however, Start-Up Expenses shall not
include any costs or expenses of STWC or its Affiliates, or their employees,
such as, without limitation overhead or general and administrative expenses,
attorneys' fees, all of which shall be paid and borne only by STWC and its
Affiliates, except as specifically set forth in this Agreement.


"Commonwealth" shall refer to the Commonwealth of Puerto Rico.
 
4

--------------------------------------------------------------------------------

 
"Tax" means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under IRS Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other taxes, fees, duties, tariff, licenses or other similar
charges of any kind whatsoever (whether or not specifically called a "tax"),
including any interest, penalty, or addition thereto, whether disputed or not
and including any obligations to indemnify or otherwise assume or succeed to the
Tax liability of any other Person.
 
"Term" shall mean the term of this Agreement as set forth in Article 5.


Section 1.2.     Independent Agreement.  The objective of COPR and STWC in
entering into and performing under this Agreement is to provide a legally
enforceable procedure and agreement whereby COPR and STWC can proceed as
diligently as reasonably possible with the development of the Facilities so that
the Facilities can be opened to the public as soon as possible after the
satisfaction of all Legal Requirements; and to set forth the rights and
obligations of the Parties if satisfaction of all Legal Requirements does not
occur.  This Agreement is intended to be a legally enforceable agreement.  In
performing its obligations under this Agreement, STWC shall act in the
commercially reasonable best interests of the Project and shall perform in
accordance with the highest commercially reasonable standards of a professional
development advisors/managers and construction managers involved in the
Enterprise.


The Parties acknowledge and agree that nothing contained herein is intended or
shall be construed to grant STWC or any Affiliate any proprietary interest
whatsoever in the Properties, the Facilities, or any the Enterprise activities
conducted within the Facilities, or have any right to possess or control the
Properties, the Facilities, any employee thereof, or any Enterprise activities
conducted thereby, or the Furnishing and Equipment unless such proprietary
interest is approved by the members of COPR and such ownership is permitted
under applicable Commonwealth law.


Section 1.3.     Limitation on Authority of STWC.  Notwithstanding any term or
provision of this Agreement to the contrary, the following matters are subject
to the prior written consent and approval of COPR:



(1)
Any agreement or understanding, and any amendment, modification or alteration
thereof, with any Governmental Authority, relating to the transactions
contemplated hereunder and under this Agreement or any other agreement to which
COPR and STWC are parties.




(2)
Approval of the Development Plan pursuant to Section 1.4, and any material
amendment, modification or alteration of the Development Plan.




(3)
Selection of each member of the Design Team pursuant to Section 2.1, and any
change of Design Team members.




(4)
Approval of the Design Agreements pursuant to Section 2.1, and any material
amendment, modification or alteration of any of the Design Agreements.

 
 
5

--------------------------------------------------------------------------------

 

(5)
Approval of the Design Packages pursuant to Section 2.1, and any material
amendment, modification or alteration of any Design Package.




(6)
The Development Budget pursuant to Section 2.2, and any material amendment,
modification or alteration of the Development Budget.




(7)
Approval of the Concept Design pursuant to Section 2.3, and any material
amendment, modification or alteration of the Concept Design.




(8)
Approval of the Program Evaluation of the Project pursuant to Section 2.4, and
any material amendment, modification or alteration of the preliminary
evaluation.




(9)
Approval of the Schematic Design Documents pursuant to Section 2.4, and any
material amendment, modification or alteration to any of the Schematic Design
Documents.




(10)
Approval of the Design Development Documents pursuant to Section 2.5, and any
material amendment, modification or alteration of any of the Design Development
Document.




(11)
Any changes to this Agreement.




(12)
The Plans and Specifications pursuant to Section 2.6, and all material
amendment, modification or alteration of the Plans and Specifications or design
elements therein.




(13)
Approval of the Construction Manager, if required, pursuant to Section 3.1, and
any change in the Construction Manager.




(14)
Approval of the Construction Documents pursuant to Section 3.4, and any material
amendment, modification or alteration of the Construction Documents.




(15)
Specifications of and selection of vendors for Furnishings and Equipment
pursuant to Section 4.1.




(16)
Any agreement requiring execution by, or otherwise binding COPR, including,
without limitation, the Design Agreements and the Construction Documents, and
any amendment or modification thereof, including any change order affecting the
price by Ten Thousand Dollars ($10,000) or more.



COPR shall respond to any request for approval as to any matter within seven (7)
business days of receiving a written request specifying the request in
reasonable detail.
 
6

--------------------------------------------------------------------------------





Section 1.4.     Development Plan.  As soon as reasonably practical after the
Execution Date, the parties will work together to develop a Development Plan for
each Facility.  The Development Plan shall address, among other things, all of
the Legal Requirements which must be satisfied prior to the effective date,
including, without limitation: (i) written approval of this Agreement, (ii)
COPR's receipt of all applicable licenses required from any Governmental
Authority pursuant to Applicable Law for or related to development and
construction of the Facility or Facilities, and (iii) Proof of receipt of any
and all necessary licenses, permits and approvals required from any Governmental
Authority under Applicable Law in connection with the design, development,
financing, construction, of the Facility or Facilities pursuant to and in
accordance with this Agreement.  The Development Plan shall detail the steps the
parties believe are reasonably necessary to satisfy each of foregoing, as well
as reasonable timelines for the satisfaction of each of the foregoing.  The
parties shall revise the Development Plan as frequently as the parties deem
necessary and appropriate.
 
Section 1.5.     Reimbursable Project Costs.  "Reimbursable Project Costs" shall
include those costs, fees and expenses directly related to the design,
development and construction of the Facility or Facilities incurred in
connection with the performance of this Agreement, including, without
limitation, costs and expenses incurred in connection with: (i) satisfaction of
all of the conditions to the Effective date and of all Legal Requirements for
the design, development, financing, construction, operation and management of
the Facility or Facilities pursuant to and in accordance with the terms and
provisions of this Agreement, (ii) site and Facility planning, (iii)
architectural renderings, plans and working documents, (iv) engineering and
environmental services, (v) working drawings, (vi) construction contract
bidding, (vii)  COPR legal and consultant costs, (viii) Project management
costs, and (ix) all other pre-construction professional costs.


Except as specifically set forth in this Agreement to the contrary, no costs or
expenses of STWC or its Affiliates, or their employees, such as, without
limitation, overhead or general and administrative expenses, or attorneys' fees
shall be included as Reimbursable Project Costs, all such costs or expenses
shall be paid and borne only by STWC and its Affiliates.


Section 1.6.     Project Budget.  Upon receipt of the Development Plan, the
Parties shall prepare a project budget for the purpose of undertaking the
performance of the Project (the "Project Budget").  The Project Budget shall
include reasonably specific line items for all costs and expenses reasonably
anticipated in connection with performance of the Project, including, without
limitation, (i) projections of all Reimbursable Project Costs.  In the event
that the Parties fail to jointly approve a Project Budget, until such deadlock
is resolved, the most recent jointly approved Project Budget shall remain
effective, and then costs, fees or expenses that are actually incurred by STWC
and are within the projected total costs of the last approved Project Budget
shall be Reimbursable Project Costs.  The initial Project Budget is attached
hereto and incorporated herein as Exhibit B, and is hereby deemed approved.
 

 
7

--------------------------------------------------------------------------------



ARTICLE 2
DESIGN PHASE


Section 2.1.     Employment of Design Consultants.  STWC shall use its
experience and professional expertise to pre-qualify architects, engineers, and
or other design consultants as they shall be reasonably required (the "Design
Team").  However, where necessary, in the judgment of STWC design professionals
such as a licensed architect, civil engineer, mechanical engineer, electrical
engineer and environmental engineer, may be engaged on the Project.  STWC shall
present to COPR a recommendation for a Design Team to be engaged for the design
and engineering of each Facility; said Design Team to be headed by and managed
by STWC. STWC shall give particular consideration to prospective Design Team
members recommended by COPR.  STWC shall provide COPR with sufficient
information, including interviews and presentations if requested by COPR, to
allow COPR to fully evaluate each prospective member of the Design Team. If any
member of the recommended Design Team is deemed unacceptable to COPR for any
reasonable objection, then STWC shall make additional recommendation(s) to COPR
provided, however, that the final selection of all Design Team members shall be
made jointly by STWC and COPR. COPR's agreement with the each member of the
Design Team shall be in the form of a written contract with each Design Team
member individually (collectively, the "Design Agreements") prepared by STWC in
consultation with COPR, and approved by both STWC and COPR.   The scope of the
Project contemplated by this Agreement shall be stated and established in the
Design Agreements, and shall be subject to the approval of STWC and COPR.  The
Design Agreements shall allow STWC, with the prior approval of and on behalf of
COPR, the right and responsibility to supervise, direct, control and administer
the duties, activities and functions of the Design Team and to efficiently carry
out its covenants and obligations under this Agreement; but the Design Agreement
shall provide that STWC will consult closely with COPR and seek its approval
where approval is required under the terms of this Agreement, including for all
substantial design elements.


Section 2.2.     Design and Construction Budgets.  STWC, with the assistance and
input of the architect, shall submit to COPR proposed budgets (collectively, the
"Development Budget") for all Construction and Development Costs, and related
costs which may be identified, prior to the commencement of design by any design
consultants.  The final Development Budget shall be subject the approval of both
STWC and COPR. The Development Budget shall reflect planned phasing, if any. 
STWC, may after notice and approval by COPR, revise the aggregate Development
Budget from time to time, as necessary and appropriate, to reflect any
unpredicted changes, variables or events or to include additional and
unanticipated Reimbursable Project Costs.  STWC may, in its reasonable
discretion, reallocate part or all of the amount budgeted with respect to any
line item to another line item and to make such other modifications to the
Development Budget as STWC deems necessary and appropriate, provided that: (i)
the cumulative modifications of the Development Budget for all Construction and
Development Costs shall not, without COPR's  prior approval, exceed the approved
aggregate Development Budget by more than ten percent (10%) and (ii) such
reallocations or modifications do not otherwise conflict with the terms of this
Agreement.  Notwithstanding the preceding sentences, STWC shall have the limited
right to make expenditures in excess of the Development Budget where, in the
reasonable opinion of STWC, with the concurrence of COPR, such expenditure is
necessary on an emergency basis to protect the Project or the interests of COPR
and there is not sufficient time to notify COPR or obtain COPR's approval, and
such expenditures shall be deemed Reimbursable Project Costs.
 
8

--------------------------------------------------------------------------------



Section 2.3.     Concept Design and Engineering.  STWC shall prepare for review
and approval by COPR, a statement of the concept design and engineering
requirements for each Facility, including, but not limited to, planned phasing,
if any, a program of preliminary objectives, schedule requirements, design
criteria, including assumptions regarding infrastructure, access, climate
demands, space requirements and relationships, special equipment and any other
site requirements (the "Concept Design").  STWC and COPR shall jointly approve
the final Concept Design.


Section 2.4.     Preliminary Program Evaluation.  STWC shall prepare, or cause
to be prepared, for review and approval by COPR, a preliminary evaluation of the
proposed Project including, but not limited to, market analysis, planned
phasing, if any, Project schedule and timeline, Development Budget requirements,
and alternative approaches to Project design and construction (the "Program
Evaluation"). STWC and COPR shall jointly approve the final Program Evaluation.
Based upon the agreed upon Project schedule and timeline, Development Budget
requirements and the Concept Design, the Design Team shall, under the direction
of STWC, prepare schematic design documents consisting of drawings and other
documents illustrating the scale and relationship of each Facility to the
respective Property (the "Schematic Design Documents").  STWC and COPR shall
jointly approve the final Schematic Design Documents.


Section 2.5.     Design Development.  After review and upon final approval of
the Schematic Design Documents by COPR and STWC, the Design Team shall prepare
design development documents consisting of drawings and other documents to fix
and describe the size and character of the Project as to architectural,
structural, mechanical and electrical systems, materials and such other elements
and/or Design Packages as may be appropriate (the "Design Development
Documents").  Further, the Design Team shall advise STWC with respect to any
potential variations from Development Budget estimates.  STWC shall submit for
their review and approval, finalized versions of the Design Development
Documents prepared by the Design Team and agreed to by STWC.  STWC and COPR
shall jointly approve the final Design Development Documents.


Section 2.6.     Plans and Specifications.  Based upon the approved Design
Development Documents and any further adjustments in the scope and quality of
the Project or in the Development Budget, the Design Team shall prepare for
approval by STWC and COPR, construction documents consisting of preliminary
drawings and specifications setting forth the general requirements for
construction of the Project.  After approval by STWC and COPR , the Design Team,
at the direction of STWC, shall proceed with completion of detailed plans and
specifications as they relate to construction of portions of the Facility in the
order such portions are to be completed or in the order required for sequential
completion (the "Plans and Specifications"), and shall proceed with completion
of all Plans and Specifications on the schedule developed by STWC.  The Design
Team shall advise STWC, and STWC shall advise the Development Committee of any
adjustments to previous Development Budget estimates.


As portions of the detailed Plans and Specifications are completed for segments
of the Project, the Design Team shall be required to submit duplicate copies of
those portions of the Plans and Specifications to STWC and STWC shall review
said plans with COPR for approval by both STWC and COPR prior to release of such
documents to prospective bidders for bidding, if applicable.


Section 2.7.     Compliance with Construction Standards, Environmental Laws and
Regulations.  COPR and STWC shall ensure that the Plans and Specifications of
the Design Team meet or exceed local or Commonwealth construction standards,
environmental laws and regulations related to same.
 
9

--------------------------------------------------------------------------------





ARTICLE 3
CONSTRUCTION PHASE


Section 3.1.     Selection of Construction Manager, Contractors and Vendors. 
STWC shall initiate a pre-bid selection process in order to pre-qualify all
prospective contractors, sub-contractors, and vendors.  STWC shall submit the
list of pre-qualified contractors and vendors to COPR together with STWC's
recommendation for its review, comment and approval. STWC shall give particular
consideration to contractors, sub-contractors, and vendors recommended by COPR's
representatives. STWC shall provide COPR with sufficient information to allow it
to fully evaluate each prospective pre-qualified contractor and/or vendor. 
Special consideration shall be given in the selection of contractors to:
qualified Puerto Rican owned companies, to companies with a program for
effective employment of local  employees and subcontractors that is satisfactory
to COPR, and local businesses.


Section 3.2.     Proposal Review.  Subsequent to the pre-qualification of
prospective contractors, STWC, in consultation with COPR, shall conduct a review
of responsive proposals for the various components of construction of the
Project and the Facility, and STWC shall recommend to COPR the best qualified
contractor with the lowest responsible bid proposal. The recommended contractor
shall be subject to the approval of STWC and COPR, shall meet commercially
reasonable financial capability requirements established by COPR and STWC, and,
if applicable, shall be capable of furnishing a payment and performance bond
satisfactory to STWC and COPR to cover the construction for which the contractor
may be retained.


Section 3.3.     Contracts.  COPR shall enter into construction contract or
contracts (the "Construction Documents"), approved by STWC, with the parties
selected pursuant to this Article 3 and approved in the form drafted and
negotiated by STWC and approved by COPR for each Construction Document.  The
final Construction Documents shall be jointly approved by STWC and COPR. The
Construction Documents shall provide that work shall begin only after the
approval of specific Properties by the Puerto Rico Department of Health, and the
Construction Documents may provide that they shall be canceled by either Party
if the approval has not occurred by a specified fixed calendar date.


Section 3.4.     Construction Document Provisions.  The Construction Documents
shall: (i) require the successful contractors to be responsible for providing
all materials, equipment and labor necessary to construct and equip the
respective Project as necessary, including site development; and (ii) require
all contractors to construct the Project in accordance with the Plans and
Specifications, including any changes or modifications thereto approved by STWC
and COPR.  The Construction Documents will provide for insurance conforming to
the applicable insurance requirements of the Management Agreement, appropriate
lien waivers, and for construction schedules by which milestones, progress
payments and late penalties, if any, may be calculated.
 
10

--------------------------------------------------------------------------------



Section 3.5.     Construction Administration.  The Construction Documents shall
provide that STWC shall be responsible for all construction administration
during the construction phase of the respective Project.  STWC shall act as
COPR's designated representative and shall have full power and complete
authority to act on behalf of COPR in connection with the Construction
Documents, subject to the approval rights of COPR under this Agreement.  To the
extent allowed by the Design Agreement(s) and the Construction Documents, STWC
shall have full control and charge of any persons performing work on the
respective Project site, and shall interpret and decide on matters concerning
the performance of any requirements of the Construction Documents, subject to
the approval rights of COPR under this Agreement.  STWC shall have the authority
to reject work that does not conform to the Construction Documents.  STWC may
conduct inspections to determine the date or dates of substantial completion and
the Completion Date.  STWC shall observe and evaluate or authorize the
observation and evaluation of Project work performed, review or authorize review
of applications for payment for submission to COPR, and review or authorize
review and certification of the amounts due the contractors and/or vendors
before any such payments are made.


Section 3.6.     Construction Commencement and Completion.  The Construction
Documents shall contain such provisions for the protection of COPR and STWC as
COPR and STWC shall deem appropriate; shall provide that the construction of the
respective Project shall commence on a date certain following and subject to
satisfaction of all Legal Requirements necessary to commence construction; and
shall also provide that any contractor shall complete construction within such
time as COPR and STWC agree following the commencement of construction.  All
contractors shall, at a minimum, warrant their respective portions of the work
to be performed to be free of defects for at least one year after the Completion
Date.


ARTICLE 4
FURNISHINGS AND EQUIPMENT


Section 4.1.     Selection of Furnishings and Equipment.  STWC shall submit to
COPR for its review and for approval, the specifications for Furnishings and
Equipment in compliance with industry standards.  Thereafter, STWC shall select
and procure vendors for purchase by COPR of Furnishings and Equipment required
to operate the Facility in conformity with such specifications and any industry
standards, and subject to approval of COPR.  Alternatively, in the sole
discretion of COPR, STWC may arrange for the procurement of Furnishings and
Equipment on lease terms as may be approved by COPR.  Any commitments for the
procurement of Furnishings and Equipment shall, however, become binding on COP,
with prior approval, only upon or after the fffective date.




ARTICLE 5
TERM


Section 5.1.     Term.  This Agreement shall be entered into and remain in full
force and effect from the Execution Date until the Completion Date.
 
11

--------------------------------------------------------------------------------





ARTICLE 6
STWC FEES


Section 6.1.  STWC Fee.  COPR shall pay, and STWC shall receive for its services
hereunder, the following "Development Fee":


a)  Facility Implementation Fee - Cultivation: $5,000 per month beginning on the
first date of construction of the Facility;
b)  Pre-Construction Fees: $50.00 per hour, per STWC employee and consultant
from the date hereof and ending on the first date of construction of the
Facility;
c)  Training Cost Reimbursement: For all travel and other training-related costs
for visiting and training STWC Training Personnel at federal per diem rates and
without markup; and
d)  Construction Fee: An amount, payable in cash, equal to five percent (5%) of
the total amount of the Construction and Development Costs, (but exclusive of
the fees set forth in (a) – (d) above), not to exceed five hundred thousand
dollars ($500,000) in the aggregate.  The Construction Fee shall be paid
incrementally:  each time that any Construction and Development Costs are paid,
an amount equal to 5% of such paid Construction and Development Costs shall be
paid by COPR to STWC, subject to the aggregate $500,000 limit set forth above. 

The Development Fee shall be the only compensation to STWC for its services
under this Agreement.  Notwithstanding the generality of the foregoing, COPR may
unanimously approve fees, costs and expenses, in addition to those fees either
before or after they are incurred in which event such costs, fees or expenses
shall be Reimbursable Project Costs. Any costs, fees or expenses reasonably
incurred by STWC for Project purposes or for COPR in response to unanticipated
demands or emergencies shall be Reimbursable Project Costs.




ARTICLE 7
EXCLUSIVITY


Section 7.1.     Restrictions on Collateral Development.  During the term of
this Agreement COPR agrees to not engage the services of any other developer any
activities similar to the Enterprise with respect to the Projects and COPR shall
not engage in any other activities in competition with the Enterprise.




ARTICLE 8
REPRESENTATIONS, WARRANTIES, AND COVENANTS


Section 8.1.     Representations and Warranties of COPR.  COPR represents and
warrants to STWC as follows:
 

(i)
COPR's execution, delivery and performance of this Agreement, and all other
instruments and agreements executed in connection with this Agreement, has been
properly authorized by COPR's members.

 

 
12

--------------------------------------------------------------------------------

 

(ii)
This Agreement, subject to satisfaction of all Legal Requirements, have been
properly executed, and once approved in accordance with Legal Requirements
constitute COPR's legal, valid and binding obligations, enforceable against
COPR  in accordance with their terms.




(iii)
Except as set forth in Exhibit C attached hereto and incorporated herein, there
are no actions, suits or proceedings, pending or threatened, against or
affecting COPR  before any court or Governmental Authority of which STWC has not
been advised of in writing by COPR  and which STWC has acknowledged.




(iv)
That COPR shall not act in any way whatsoever, directly or indirectly, to cause
this Agreement to be amended, modified, canceled, or terminated, except pursuant
to the express terms of this Agreement, and shall take all actions necessary to
ensure that this Agreement shall remain in full force and effect at all times.



Section 8.2.     Representations and Warranties of STWC.  STWC represents and
warrants to Warm Springs as follows:



(i)
STWC's execution, delivery and performance of this Agreement and all other
instruments and agreements executed in connection with this Agreement have been
properly authorized by STWC and do not require further approval.




(ii)
This Agreement has been properly executed, and once approved in accordance with
Legal Requirements, constitutes STWC's legal, valid and binding obligations,
enforceable against STWC in accordance with its terms.




(iii)
Except as provided for in Exhibit D hereto, there are no actions, suits or
proceedings pending or threatened against or affecting STWC before any court or
governmental agency that would in any material way affect STWC's ability to
perform this Agreement.




(iv)
That STWC shall not act in any way whatsoever, directly or indirectly, to cause
this Agreement to be amended, modified, canceled, or terminated, except pursuant
to its express terms, and shall take all actions necessary to ensure that this
Agreement shall remain in full force and effect at all times, including
acceptance of reasonable notice according to Section 9.




(v)
That STWC has the ability and expertise to perform all requirements of STWC
provided for in this Agreement.



Section 8.3.     Covenants by STWC.  STWC covenants and agrees that in its
performance of this Agreement, it will comply with all Legal Requirements and
Applicable Laws.
 
13

--------------------------------------------------------------------------------





ARTICLE 9
EVENTS OF DEFAULT


Section 9.1.     Events of Default by COPR.  Each of the following shall be an
Event of Default:



(i)
An Event of Default by COPR occurs under this Agreement, or any other
indebtedness to STWC that COPR  owes or has guaranteed and such failure shall
remain uncured pursuant to the terms and provisions of Section 9.5 of this
Agreement.




(ii)
COPR shall default in the due observance or performance of any of its
obligations, representations, warranties or covenants hereunder and shall not
have commenced and diligently pursued the cure of such default pursuant to
Section 9.5 of this Agreement.




(iii)
Any material representation or warranty that COPR has made under this Agreement
shall later prove untrue without notice to STWC of the change in status and
written acceptance by STWC of the changed status.




(iv)
COPR violates the provisions of Article 8 of this Agreement.




(v)
COPR fails to take any and all reasonable steps necessary to satisfy all Legal
Requirements for any of this Agreement or any contract, agreement, instrument or
understanding provided for therein to constitute valid and binding obligations
of COPR.




(vi)
COPR shall: (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) admit in writing its inability, or be
generally unable, to pay its debts as they become due, (c) make a general
assignment for the benefit of creditors, (d) commence a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (e) be adjudicated
insolvent or be the subject of an order for relief under any chapter of the
Bankruptcy Code (11 U.S.C. §101, et. seq.), (f) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, or (g) acquiesce to, or fail
to controvert in a timely manner, any petition filed against it in an
involuntary case under such bankruptcy laws.




(vii)
A case or other proceeding shall be commenced against, and without the
application or consent of COPR in any court of competent jurisdiction, seeking
the liquidation, reorganization, dissolution, winding up, or composition or
readjustment of debts of COPR, the appointment of a trustee, receiver,
custodian, liquidator or the like of COPR, or any similar action with respect to
COPR under the federal bankruptcy laws (as now or hereafter in effect) or any
other laws relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty days, or an order
for relief against COPR  shall be entered in an involuntary case under such
bankruptcy laws.


 
14

--------------------------------------------------------------------------------



Section 9.2.     STWC's Rights and Remedies.  Upon the occurrence of an Event of
Default caused by COPR, STWC shall provide COPR with written notice of the Event
of Default, which notice which shall, among other things, specifically advise
COPR of the acts or omissions constituting the Event of Default, the actions
COPR must take, or refrain from taking, to cure such Event of Default, and
COPR's  right to cure such Event of Default pursuant to and in accordance with
the terms and provisions of Section 9.5 of this Agreement.  If the Event of
Default described in the notice provided for above remains uncured under the
terms of Section 9.5 hereof, STWC may, upon written notice to COPR, declare
STWC's commitments fulfilled and the entire Development Fee shall be accelerated
and shall be due and payable immediately.  COPR hereby irrevocably authorizes
STWC to set off all sums found to be owing pursuant to the provisions of this
Agreement by COPR to STWC against all credits COPR may have with STWC, and any
claims COPR may have against STWC.  All STWC rights under this Agreement, any
other related agreement are not waived by COPR's default and remain in full
force and effect.
 
Section 9.3.     Events of Default by STWC. Each of the following shall be an
Event of Default:



(i)
STWC shall default in the due observance or performance of any of its
obligations, representations, warranties or covenants hereunder and shall not
have commenced and diligently pursued the cure of such default pursuant to
Section 9.5 of this Agreement.




(ii)
Any material representation or warranty that STWC has made under this Agreement
shall prove to have been untrue when made, or is later untrue without notice to
COPR of the change in status and written acceptance by COPR of the changed
status.




(iii)
STWC shall be in material breach under this Agreement after any applicable cure
periods thereunder.




(iv)
STWC shall: (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) admit in writing its inability, or be
generally unable, to pay its debts as they become due, (c) make a general
assignment for the benefit of creditors, (d) commence a voluntary case under the
federal bankruptcy laws (as now or hereafter in effect), (e) be adjudicated
insolvent or be the subject of an order for relief under any chapter of the
Bankruptcy Code (11 U.S.C. §101, et. seq.), (f) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, or (g) acquiesce to, or fail
to controvert in a timely manner, any petition filed against it in an
involuntary case under such bankruptcy laws.

 
 
15

--------------------------------------------------------------------------------

 

(v)
A case or other proceeding shall be commenced against, and without the
application or consent of STWC in any court of competent jurisdiction, seeking
the liquidation, reorganization, dissolution, winding up, or composition or
readjustment of debts of STWC, the appointment of a trustee, receiver,
custodian, liquidator or the like of STWC, or any similar action with respect to
the  STWC under the federal bankruptcy laws (as now or hereafter in effect) or
any other laws relating to bankruptcy, insolvency, reorganization, winding up or
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of sixty days, or an order
for relief against STWC  shall be entered in an involuntary case under such
bankruptcy laws.



Section 9.4.     COPR's Rights and Remedies.


Upon the occurrence of an Event of Default caused by STWC under any subsection
of Section 9.3 COPR shall provide STWC with written notice of the Event of
Default, which notice shall, among other things, specifically advise STWC of the
acts or omissions constituting the Event of Default, the actions STWC must take,
or refrain from taking, to cure such Event of Default, and STWC's right to cure
such Event of Default pursuant to and in accordance with the terms and
provisions of Section 9.5 of this Agreement. If the Event of Default described
in the notice provided for above remains uncured under the terms of Section 9.5
hereof, COPR may, upon written notice to STWC terminate this Agreement and its
obligations hereunder, and may exercise any other rights and remedies available
to COPR pursuant to this Agreement, Applicable Law or in equity.


Section 9.5.     Right to Cure.


Upon the occurrence of an Event of Default, the Party claiming the Event (the
"Non-defaulting Party") shall provide the other Party (the "Defaulting Party")
with written notice of such Event of Default which shall, among other things,
specifically advise the Defaulting Party of the acts or omissions constituting
the Event of Default, the actions the Defaulting Party must take, or refrain
from taking, to cure such Event of Default, and the defaulting Party's right to
cure such Event of Default pursuant to and in accordance with the terms and
provisions of this Section 9.5.  The Defaulting Party shall have thirty (30)
days from and after the date of the written notice to cure such Event of Default
(the "Cure Period"), provided, however, the Cure Period shall be automatically
extended for a reasonable time, in all cases except COPR's  failure to make
payments due and payable under this Agreement and when such payments are due and
payable pursuant to the terms and provisions of this Agreement, if the
Defaulting Party commences to cure such Event of Default within the Cure Period
but cannot reasonably cure such Event of Default within such period.  An Event
of Default shall be deemed to continue until such Event of Default is cured to
the written satisfaction of the Non-defaulting Party, which written instrument
shall not be unreasonably withheld.
 
During the period specified in the notice to terminate, a Party may pursue the
dispute resolution provisions of this Agreement set forth at Article 11 hereof. 
The periods specified by this Section, and the term of this Agreement, shall be
tolled, rather than extended, during the pendency of any dispute resolution
proceedings under this Section.
 
16

--------------------------------------------------------------------------------



Section 9.6.     No Additional Remedies.


Under no circumstance shall STWC be liable to COPR for, special, indirect,
consequential, exemplary or punitive damages of any kind, including any economic
loss, lost profits, or any other losses or damages to COPR or any third parties
for any reason.  Under no circumstances shall STWC be obligated to pay to COPR,
as damages resulting from any Dispute (including any Disputes involving the same
fact and circumstances or otherwise related the such Dispute), any amount
greater than the actual aggregate amount paid to STWC for the preceding twelve
(12) months prior to determination of such damages relating to such Dispute or
related Disputes.


Section 9.7.     Election of Remedies.  Notwithstanding any term or provision of
any of this Agreement to the contrary, the Parties may exercise any and all
rights and remedies existing or available to such Party pursuant to this
Agreement, any document executed by the Parties pursuant to this Agreement,
Applicable Law or in equity.  In the event either Party shall elect to
selectively and successively enforce its rights under this Agreement, any
document executed by the Parties pursuant to this Agreement, Applicable Law,
such action shall not be deemed a waiver or discharge of any other right or
remedy existing or available to such Party pursuant to this Agreement, any
document executed by the Parties pursuant to this Agreement or Applicable Law.


Section 9.8.     Cumulative Remedies.  The remedies of provided for in this
Article 9 shall be cumulative to the extent permitted by law, and may be
exercised partially, concurrently or separately.  The exercise of one or more
remedies shall not be deemed to preclude the exercise of any other remedies.
 
ARTICLE 10
TERMINATION


Section 10.1.     Voluntary Termination.  This Agreement may be terminated upon
the mutual written consent and approval of both Parties, subject to the terms
(including limitations upon sources of repayment) of this Agreement.


Section 10.2.     Involuntary Termination Due to Changes in Legal Requirements. 
It is the understanding and intention of the Parties that the development,
construction and operation of the Facilities shall conform to and comply with
all Legal Requirements and Applicable Law.  If during the term of this
Agreement, the Facilities or any material aspect of the Enterprise within each
respective Facility is identified for enforcement by the Congress of the United
States, the Department of Justice of the United States of America or any other
federal agency, and the Parties are not able to reasonably resolve the issues
giving rise to the determination that the Enterprise is unlawful, all prior
obligations of payment for services previously rendered shall remain in full
force and effect, the further obligations of the Parties hereto shall cease (and
this Agreement shall be of no further force and effect with respect to such
further obligations); provided that:
 

(i)
Section 10.4 of this Agreement shall apply if it reasonably appears that the
issues can be resolved within the 2 (two) year period specified in that Section;

 

 
17

--------------------------------------------------------------------------------

 

(ii)
STWC, and COPR shall retain all money previously paid to them pursuant to this
Agreement; and




(iii)
COPR  shall retain its interest in the title (and any lease) to all Furnishings
and Equipment, subject to the rights of STWC under this Agreement, and any other
applicable agreement.



Section 10.3.     Other Rights to Terminate Agreement.  STWC or COPR, as the
case may be, may terminate this Agreement by written notice effective upon
receipt as specified below



(i)
Either Party may terminate this Agreement if any Governmental Authority whose
approvals, consents, authorizations, permits, licenses, certifications of any
nature from any Governmental Authority pursuant to Applicable Law necessary for:
(a) this Agreement to constitute a valid, binding obligation of the Parties
enforceable pursuant to the terms and provisions hereof, and (b) the design,
development, financing, construction, maintenance, management and operation of
the Project and the Facility in compliance with all Applicable Laws has failed
to grant such approval, consent, authorization, permit, license, or
certification and it appears that the same cannot be obtained in any reasonable
time; provided, however, that this Agreement shall not be terminated pursuant to
this Section while either Party pursues such approvals, consents,
authorizations, permits, licenses or certifications.




(ii)
STWC may terminate this Agreement if STWC has been notified by any Governmental
Authority that the performance by it of any obligation imposed by this Agreement
will jeopardize the retention of any license, or approvals granted thereunder,
held by STWC or any of its Affiliates in any other jurisdiction, and COPR
unreasonably refuses to allow STWC to immediately rectify any such complaint.




(iii)
Either Party may terminate this Agreement if the terminating Party reasonably
believes that the performance by the other Party of any obligation imposed under
this Agreement may reasonably be expected to result in the breach of any Legal
Requirement or Applicable Law and the non-terminating Party has unreasonably
failed to agree upon waiver or modification of such performance within ten (10)
days written notice by the terminating Party.




(iv)
STWC may terminate this Agreement if, through its own voluntary actions, COPR 
fails to pay when due, any portion of the Development Fee or any other fees or
payments required of COPR under any other contract to which STWC and COPR is a
party.

 
Section 10.4.     Recommencement of Operations.     If the Enterprise, or
construction and development of a Facility on a correlating Property, is
prohibited by Applicable Law for a period of two (2) years or more, this
Agreement may be terminated by either Party with respect to that Facility and
Property, and STWC shall be entitled to only so much of the Development Fee as
was due and payable at or before the time of cessation of the Enterprise or
development. Any such termination shall not affect any other Facilities or
Properties covered under this Agreement.
 
 
18

--------------------------------------------------------------------------------

 
Section 10.4.1.     Repair or Replacement.  If the Facility is damaged,
destroyed or condemned so that continued development, construction or operation
of the Facility cannot continue, the Facility shall be reconstructed if the
insurance or condemnation proceeds are sufficient to restore or replace the
Facility to a condition at least comparable to that before the casualty
occurred.  If COPR or the applicable Property owner elects to reconstruct the
Facility and if the insurance proceeds or condemnation awards are insufficient
to reconstruct the Facility to such condition, STWC may, in its sole discretion,
supply such additional funds as are necessary to reconstruct the Facility to
such condition and such funds shall, with the prior consent of COPR, constitute
a loan to COPR, secured only by the revenues from the Enterprise and repayable
upon such terms as may be agreed upon by COPR and STWC.  If the insurance
proceeds are not sufficient and are not used to repair the Facility, COPR and
STWC shall jointly and equally split on a fifty percent (50%) / fifty percent
(50%) basis any and all claims for such insurance proceeds, insurance proceeds
and condemnation awards, after payment of any and all Development Fees then due
and owing, which shall be paid in priority to any such 50/50 split of insurance
proceeds and condemnation awards.
 
Section 10.4.2.     Tolling of the Agreement.  If, after a period of cessation
of construction, development or operation of the Facility on the Property, the
recommencement of such construction, development or operation is possible, and
if neither Party has terminated this Agreement under the provisions of this
Agreement for the specific Facility and Property at issue, the period of such
cessation shall not be deemed to have been part of the term of this Agreement
and the date of expiration of the term of this Agreement shall be extended by
the number of days of such cessation period.  Any reasonable payments made to
any third Party with the approval of COPR to eliminate rights acquired in the
Property or the Facility during the period of cessation shall constitute
Reimbursable Project Costs.
 
ARTICLE 11
DISPUTE RESOLUTION


Section 11.1.     Senior Officers.  Each Party shall designate a senior
representative with authority to resolve any Dispute between the Parties arising
under this Agreement.  The initial representative of COPR shall be
[_________________] and the initial representative of STWC shall be
[___________________].
(a) All Disputes arising between the Parties shall initially be referred to the
Parties' representatives designated herein.  Unless otherwise mutually agreed,
they shall meet and confer in good faith on each such Dispute within fourteen
(14) business days after either Party refers the Dispute to them.
The Parties shall (i) attempt to resolve all Disputes arising hereunder
promptly, equitably and in a good faith manner; and (ii) provide each other with
reasonable access during normal business hours to any and all non-privileged
records, information and data reasonably material to any such Dispute.
 
19

--------------------------------------------------------------------------------

 
Section 11.2.     Arbitration & Judicial Remedies.  All Disputes between the
Parties that are not resolved pursuant to Section 11.1 above within thirty (30)
days after a Party's receipt of notice referring the Dispute to the Parties'
designated senior representatives shall be submitted upon written request of
either Party to binding arbitration as the exclusive remedy for resolving any
such Dispute ("Binding Arbitration").  The arbitration shall be conducted in San
Juan, Puerto Rico, by JAMS under its then-prevailing rules, provided if JAMS
shall not then exist then the arbitration shall be conducted by the American
Arbitration Association ("AAA") under its then prevailing Commercial Arbitration
Rules, including without limitation the AAA Optional Rules for Emergency
Measures of Protection.  The arbitration shall be decided by a single neutral
arbitrator, except that Disputes between the Parties involving specific
performance or claims in excess of $500,000 shall be decided by a panel of three
neutral arbitrators.   Each arbitrator will be an attorney, and at least one
arbitrator shall be knowledgeable in the areas of business law.  Should COPR and
STWC be unable to agree on an arbitrator or arbitrators, COPR and STWC shall
each appoint an arbitrator, and the appointed arbitrators shall mutually agree
on appointment of the sole arbitrator, or the third arbitrator in the event of a
three arbitrator panel.    The resolution of any Dispute as determined by the
arbitrator(s) in Binding Arbitration shall be binding on all Parties to this
Agreement.  The obligation of the Parties to resolve any Dispute by compulsory
Binding Arbitration, any judicial relief to prevent irreparable harm pending
completion of Binding Arbitration and issuance of an arbitration award, and any
arbitration award issued in such Binding Arbitration (the Parties' agreement to
Binding Arbitration, equitable judicial relief to prevent irreparable harm
pending completion of Binding Arbitration and issuance of an arbitration award,
and any arbitration award issued under the applicable arbitration act each shall
be "Binding Arbitration Relief") shall be enforceable in accordance with the
applicable arbitration act in an action commenced and maintained in the
appropriate U.S. District Court ("Federal District Court").
 
Section 11.3.     Mediation.  Prior to the commencement of the dispositive
arbitration hearing, either Party may request a mediation to be administered in
San Juan, Puerto Rico, by JAMS under its then-prevailing rules.  The Party's
mediation request is non-binding on the other Parties.  If the Parties mutually
agree to pursue mediation, the costs of the mediation shall be divided equally
by the Parties.
 
Section 11.4.     Mediation.     Except as otherwise expressly provided for in
this Agreement, any Deadlock of the Development Committee or between STWC and
the Tribe shall be resolved through mediation pursuant to this Section.
 
Section 11.5.     Confidentiality.


Section 11.5.1  Definition.  "Confidential Information" is defined as any
information disclosed, whether orally, in writing, or electronically, to the
COPR, STWC, or any officer, director, employee, shareholder, affiliate, agent or
attorney thereof, by or on behalf of COPR or STWC or any officer, director,
employee, shareholder, affiliate, agent or attorney thereof which relates in any
way to COPR, STWC, the Facility the Project or the Property or which is
identified by the Disclosing Party at the time of disclosure as "confidential." 
As used in this Agreement, the term "Disclosing Party" shall be the Party to
this Agreement which discloses or causes the disclosure of Confidential
Information, and the term "Receiving Party" shall be the Party to this Agreement
 
20

--------------------------------------------------------------------------------

 
which receives Confidential Information, provided, however, that the Receiving
Party and the Disclosing Party with respect to any Confidential Information may
not be the same Party.  Confidential Information may include, without
limitation: (i) organizational documents of COPR or STWC, or any member or
affiliate thereof, (ii) any contracts, instruments, agreements or understandings
to which the Tribe, Warm Springs or STWC is a Party and which relates to the
Project, the Facility or the Property, and (iii) studies or financial
projections relating to the Project or the Facility, regardless of the source of
such study or projection.  All Parties acknowledge that no Disclosing Party
shall be deemed to make any representation or warranty as to the accuracy or
completeness of any Confidential Information provided to any Receiving Party or
any other Party and nothing herein shall be deemed to obligate any Party to
disclose any Confidential Information to any other Party, or to enter into any
transaction with any other Party.


Section 11.3.2  Restrictions.  The Receiving Party shall hold all Confidential
Information in strict confidence, shall prevent unauthorized disclosure of the
Confidential Information to any third party, in whole or in part, and shall not
use any Confidential Information for any purposes other than pursuing
consummation of the transactions contemplated hereunder.  The standard of care
imposed on the Receiving Party for protecting Confidential Information will be
reasonable and prudent care to prevent improper disclosure or use of
Confidential Information, including, without limitation, by restricting access
to the Confidential Information to only those employees or other persons who
need access to it for purposes of the Receiving Party's performance of the
obligations the Receiving Party has assumed and agreed to perform hereunder, 
and by obligating such persons to comply with the restrictions provided in this
Agreement. In the event of loss or theft of any documents, items of work in
progress, or any work products embodying Confidential Information, the Receiving
Party shall immediately notify the Disclosing Party.


Section 11.3.3  Copying.  The Receiving Party shall not copy or reproduce
Confidential Information in any form, without the written consent of the
Disclosing Party, and shall keep accurate records of all copies or reproductions
of Confidential Information made by the Receiving Party or persons on its
behalf, which records shall be made available to the Disclosing Party upon
request.


Section 11.3.4  Permissible Disclosures.  A Receiving Party shall not be subject
to the obligations of this Agreement with respect to Confidential Information
which: (i) is or becomes known publicly through no wrongful act of the Receiving
Party or persons acting on its behalf; or (ii) is disclosed to the Receiving
Party by a third party under no obligation of secrecy or confidentiality to the
Disclosing Party and to whom the Disclosing Party disclosed the Confidential
Information voluntarily; or (iii) is approved for release by written
authorization of the Disclosing Party; or (iv) is subject to a valid order of a
judicial or other Governmental Authority, provided, however, that in the case of
a governmental order, the Receiving Party shall notify the Disclosing Party of
the order in a reasonable time prior to disclosure in order to allow the
Disclosing Party the opportunity to challenge the order or otherwise protect the
Confidential Information.
 
21

--------------------------------------------------------------------------------



Section 11.3.5  No License Granted. No right or license, whether expressed or
implied, in the Confidential Information is granted to the Receiving Party other
than to use the Confidential Information in the manner and to the extent
authorized by this Agreement, for evaluation by the Receiving Party and for the
performance of the obligations the Receiving Party has assumed and agreed to
perform hereunder.  Upon termination of this Agreement pursuant to the terms and
provisions hereof, the Receiving Party shall promptly return to the Disclosing
Party, upon request, all Confidential Information and all copies thereof, and
notes, extracts or derivative information related thereto, in whatever form of
storage or retrieval; provided however, that the Receiving Party may retain one
copy of each such piece of Confidential Information for archive purposes. No
information, release, public announcement, confirmation or denial concerning any
potential transaction, the fact that discussions, negotiations or evaluations
are taking place, or the terms, conditions or other facts with respect thereto
will be made by any Party without prior coordination with, and express approval
of each of the other Parties.


Section 11.3.6  Other Information.  Whether or not it constitutes Confidential
Information, STWC shall treat as confidential and, except as necessary to
properly carry out its duties hereunder, shall not disclose to any third party
any information about the Facility or its business or employees, including
financial information.
 
ARTICLE 12
GENERAL


Section 12.1.     Notice.  Any notice required to be given pursuant to this
Agreement shall be delivered to the appropriate Party by Certified Mail Return
Receipt Requested, addressed as follows:


If to COPR:
                                                             
If to STWC:
 
STWC Holdings, Inc.
Attn: Erin Phillips, President, CEO
1350 Independence Street, Suite 300
Lakewood, CO 80215
 
Telephone Number: [___________]
Fax Number: [___________]
Email: [____________________]
 
 



or to such other different address(es) as STWC or COPR  may specify in writing. 
Any such notice shall be deemed given two days following deposit in the United
States mail or upon actual delivery, whichever first occurs.
 
22

--------------------------------------------------------------------------------



Section 12.2.     Relationship.  STWC and COPR shall not be construed as joint
venturers or partners of each other by reason of this Agreement and neither
shall have the power to bind or obligate the other except as set forth in this
Agreement.


Section 12.3.     Further Actions.  COPR and STWC agree to execute all
contracts, agreements and documents and to take all actions necessary to comply
with the provisions of this Agreement and the intent hereof.


Section 12.4.     Waivers.  No failure or delay by STWC or COPR to insist upon
the strict performance of any covenant, agreement, term or condition of this
Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition.  No covenant, agreement, term,
or condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument.  No waiver of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.


Section 12.5.     Captions. The captions of each article, section and subsection
contained in this Agreement are for ease of reference only and shall not affect
the interpretational meaning of this Agreement.


Section 12.6.     Third Party Beneficiary.  This Agreement is exclusively for
the benefit of the Parties hereto and it may not be enforced by any Party other
than the Parties to this Agreement and shall not give rise to liability to any
third Party other than the authorized successors and assigns of the Parties
hereto.


Section 12.7.     Survival of Covenants. Any covenant, term or provision of this
Agreement which, in order to be effective, must survive the termination of this
Agreement, shall survive any such termination.


Section 12.8.     Estoppel Certificate.  STWC and COPR each agree to furnish to
the other Party, from time to time upon request, an estoppel certificate in such
reasonable form as the requesting Party may request stating whether there have
been any defaults under this Agreement known to the Party furnishing the
estoppel certificate.


Section 12.11.     Periods of Time. Whenever any determination is to be made or
action is to be taken on a date specified in this Agreement, if such date shall
fall on a Saturday, Sunday or legal holiday under the laws of the Tribe , then
in such event said date shall be extended to the next day which is not a
Saturday, Sunday or legal holiday.


Section 12.12.     Government Savings Clause.  Each of the Parties agrees to
execute, deliver and, if necessary, record any and all additional instruments,
certifications, amendments, modifications and other documents as may be required
by any Governmental Authority for the satisfaction of any Legal Requirements
pursuant to Applicable Law, if required, in order to effectuate, complete,
perfect, continue or preserve the respective rights, obligations, liens and
interests of the Parties hereto to the fullest extent permitted by Applicable
Law; provided, that any such additional instrument, certification, amendment,
modification or other document shall not materially change the respective
rights, remedies or obligations of COPR  or STWC under this Agreement or any
other agreement or document related hereto.
 
23

--------------------------------------------------------------------------------



Section 12.13.     Successors and Assigns.  The benefits and obligations of this
Agreement shall inure to and be binding upon the Parties hereto and their
respective successors and assigns. With the exception of a transfer with an
Affiliate, STWC shall not, without the prior written consent of COPR, which
consent shall not be unreasonably withheld, assign, sell, encumber, transfer,
pledge, or convey, in whole or in part, STWC's rights, interests or obligations
under this Development Agreement.  Notwithstanding the foregoing, STWC may
assign all of its rights and be relieved of its obligations hereunder to an
entity that is owned and/or controlled by STWC or the equitable owners of STWC.


Section 12.14.     Severability.  If any provision, or any portion of any
provision, of this Agreement is found to be invalid or unenforceable, such
unenforceable provision, or unenforceable portion of such provision, shall be
deemed severed from the remainder of this Agreement and shall not cause the
invalidity or unenforceability of the remainder of this Agreement.  If any
provision, or any portion of any provision, of this Agreement is deemed invalid
due to its scope or breadth, such provision shall be deemed valid to the extent
of the scope or breadth permitted by law.  If, however, any material part of a
Party's rights under this Agreement, shall be declared invalid or unenforceable
(specifically including STWC's right to receive its Development Fees and other
fees), then the Party whose rights have been declared invalid or unenforceable
shall have the option to terminate this Agreement upon thirty (30) days written
notice to the other Party, without liability on the part of the terminating
Party, but STWC shall retain the right to repayment of unpaid principal and
interest on all monies loaned (if any) by it to COPR.


Section 12.15.     Entire Agreement.  This Agreement (together with the
Exhibits) sets forth the entire agreement between the Parties hereto with
respect to the subject matter hereof and all agreements, covenants,
representations, and warranties, express or implied, oral or written, of the
Parties with respect to the subject matter hereof are contained herein.  No
other agreements, covenants, representations, or warranties, express or implied,
oral or written have been made by any Party to the other with respect to the
subject matter of this Agreement.  All prior and contemporaneous conversations,
discussions, negotiations, possible and alleged agreements and representations,
covenants and warranties with respect to the subject matter hereof, are waived,
merged herein and superseded hereby.  Each Party affirmatively represents that
no promises have been made to that Party which are not contained in this
Agreement, the Exhibits, and other written agreements between the Parties, if
any, and stipulates that no evidence of any promises not contained in this
Agreement and the Exhibits shall be admitted into evidence on their behalf. 
This Agreement shall not be supplemented, amended or modified by any course of
dealing, course of performance or uses of trade and may only be amended or
modified by a written instrument duly executed by officers of both Parties.


Section 12.16.     Preparation of Agreement.  This Agreement was drafted and
entered into after careful review and upon the advice of competent counsel; it
shall not be construed more strongly for or against either Party.
 
24

--------------------------------------------------------------------------------



Section 12.17.     Approvals.  Where approval or consent or other action of COPR
is required, such approval shall mean the written approval of COPR.  Any such
approval, consent or action shall not be unreasonably withheld or delayed. 
Where approval or consent or other action of STWC is required, such approval,
consent or action shall not be unreasonably withheld or delayed; provided that
the foregoing does not apply where this Agreement allows STWC an absolute or
discretionary right to deny approval or consent or withhold such action.


Section 12.18.     Execution.  This Agreement may be executed in counterparts,
and shall be deemed executed and binding upon all Parties when properly
executed.


Section 12.19.     Performance Delayed.  Neither COPR, nor STWC will be liable
for any failure or delay in the performance of its obligations hereunder which
are due, in whole or in part, directly or indirectly, to any cause beyond the
reasonable control of such Party, which in the exercise of due diligence could
not have been avoided, including without limitation, fire, explosion,
earthquake, storm, flood or other weather, unavailability of necessary utilities
or raw materials, strike, lockout, unavailability of any component, activities
of a combination of workers or other labor difficulties, war, insurrection,
riot, act of God or public enemy, law, act, order, export control regulation,
proclamation decree, regulations, ordinance or instruction of government or
other public authorities, or judgment or decree of a court of competent
jurisdiction (not arising out of any breach by such Party of this Agreement). 
In the event of such occurrence, the Party so affected will give prompt notice
to the other Parties, stating the period of time the occurrence is expected to
continue.




 
 
 
 
 
 
 

 








REMAINDER OF PAGE LEFT BLANK
 
 
25

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.



COPR ENTERPRISES, LLC                                 By: 
 
  Date:
 
   
Fermín E. Fontanés Gómez
   
 
  Its: 
Managing Member
   
 
                                      STWC HOLDINGS, INC.                       
          By:     Date:     Erin Phillips         Its: President and CEO        

 






 
 
 
 
 
 
 
 
 
 
 
 
 
 
26